Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 1 of 125

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JANE DOE,
Plaintiff,

Vv.
Civil Action No.

CHAD F. WOLF, in his official capacity as
Acting Secretary, U.S. Department of
Homeland Security,

Office of the General Counsel
Department of Homeland Security
Mail Stop 3650

Washington, DC 20528

U.S. DEPARTMENT OF HOMELAND
SECURITY,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Office of the General Counsel
Department of Homeland Security )
Mail Stop 3650 )
Washington, DC 20528 )
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

KENNETH T. CUCCINELLL, in his official
capacity as Acting Director, U.S. Citizenship & ‘
Immigration Services,

U.S. Citizenship & Immigration Services
425 I. Street NW, Room 6100
Washington, DC 20536

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

U.S. Citizenship & Immigration Services
425 I. Street NW, Room 6100
Washington, DC 20536

Defendants.

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 2 of 125

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
INTRODUCTION!

1. Plaintiff Jane Doe brings this action under the Administrative Procedure Act
(“APA”) against Defendants—the Acting Secretary of Homeland Security, the Department of
Homeland Security (“DHS”), U.S. Citizenship & Immigration Services (“USCIS”), and the
Acting Director of USCIS—to challenge their unlawful denial of her petition for Special
Immigrant Juvenile (“SIJ’”) status.

2. SIJ status provides a path to lawful permanent residence for immigrant children in
the United States who cannot be reunited with one or both of their parents due to maltreatment.
There are four requirements for SJJ eligibility: (1) the immigrant must have been under 21 years
old when the SVJ petition was filed and be unmarried; (2) a state juvenile court must have
declared the immigrant dependent on the court, or have placed the immigrant in the custody of a
state agency or individual appointed by such a court; (3) a state juvenile court must have deemed
the immigrant’s reunification with one or both parents not viable due to abuse, abandonment,
neglect, or some similar basis; and (4) a state juvenile court must have found that it is not in the
immigrant’s best interest to return to her home country. 8 U.S.C. §§ 1101(a)(27)(J)(G)-(ii),
1101(b)(1), 1232(d)(6). SY classification of an eligible immigrant is subject to USCIS’s
consent. Jd. § 1101(a)(27)()(iii).

3. In September 2016, at the age of seventeen, Plaintiff filed a petition for SIJ status

with USCIS. See Ex. 1, SIJ Petition. She met and continues to meet all of the above criteria for

SIJ eligibility.

 

' Plaintiff believes this case is related to Doe v. Wolf, 19-cv-3787, because the agency made the
same fundamental error, and the legal issues in both cases substantially overlap. Much of the
relevant legal background and argument are identical across the two complaints.

=.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 3 of 125

4. Most relevantly here, Plaintiff's SIJ petition was supported by a predicate juvenile
court order from the 315th District Court of Harris County, Texas (hereinafter “Texas Juvenile
Court” or “Juvenile Court”). After holding a hearing at which Plaintiff testified about abuse,
neglect, and abandonment by Plaintiff's parents and family members in Honduras, the Texas
Juvenile Court declared Plaintiff dependent on that court and issued the required SIJ findings.
See Ex. 2, Declaratory Judgment.

5. Nevertheless, USCIS’s Administrative Appeals Office (“AAO”) issued a final
agency decision denying Plaintiff's SIJ petition. The AAO denied the petition for two reasons.

6. First, the AAO stated that the Texas Juvenile Court’s dependency declaration was
deficient because it did not “specify the state child welfare law that [the Juvenile Court] applied
in reaching [its] determination.” Ex. 3 at 2-3. Said otherwise, in the AAO’s view, a state
juvenile court must not only make the requisite dependency findings, but also must recite chapter
and verse the specific provisions of state law that empower it to make its decisions. Nothing in
the governing law or regulations requires such citations, particularly when, as here, the Texas
Juvenile Court expressly stated that its findings were based on Texas law and the record before
the Texas Juvenile Court contained citations to those laws.

7. Second, the AAO found that the SJ application was not “bona fide,” citing a stray
comment by the Texas Juvenile Court judge that Plaintiff was “entitled to [SIJ] status.” The
AAO interpreted that comment as “suggest[ing] that the hearing, and subsequent Declaratory
Judgment, principally concerned [Plaintiffs] eligibility for a benefit under federal immigration
law, as opposed to a request for protection under the state child welfare laws.” Jd. at 4. But the
Texas Juvenile Court judge referenced SIJ status after making the requisite state court findings,

and the AAO did not dispute that the record supported those findings, i.e., that Plaintiff was
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 4 of 125

subjected to abuse, abandonment, and neglect by her parents, and that it was not in her best
interest to return to Honduras. Thus, the AAO’s conclusion that Plaintiff's SIJ application was
not “bona fide” cannot be squared with the record before the Juvenile Court nor with the SIJ
statutory framework, which makes state-court findings the basis of SI eligibility.

8. In support of its decision denying Plaintiff SIJ status, the AAO purported to rely
on the statute setting forth the eligibility requirements for SIJ status, 8 U.S.C. § 1101(a)(27)();
the regulation promulgated pursuant that statute, 8 C.F.R. § 204.11; and the USCIS Policy
Manual. None of those materials support the denial.

9. The AAO’s decision is inconsistent with 8 U.S.C. § 1101(a)(27)(J). Regarding
the requisite dependency declaration, that statute merely states that an eligible immigrant is “an
immigrant who is present in the United States—(i) who has been declared dependent on a
juvenile court located in the United States ... and whose reunification with 1 or both of the
immigrant’s parents is not viable due to abuse, neglect, abandonment, or a similar basis found
under State law.” 8 U.S.C. §1101(a)(27)()G@). The statute does not require the predicate
juvenile court findings to recite citations to particular state statutes. Moreover, it expressly
conditions SIJ eligibility on state court findings and does not preclude a state court from
recognizing, as the Texas Juvenile Court did here, that if those findings are made, the immigrant
child is eligible for SIJ status.

10. The.AAO’s decision is also inconsistent with the cited regulation, which does not
require citations to particular state statutes or prohibit recognition of the SIJ eligibility
requirements. The regulation provides that “[a]n alien is eligible for classification as a special
immigrant under section 101(a)(27)(J) of the Act if the alien: ... [h]as been declared dependent

upon a juvenile court located in the United States in accordance with state law governing such
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 5 of 125

declarations of dependency, while the alien was in the United States and under the jurisdiction of
the court.” 8 C.F.R. § 204.11(c)(3).

Il. The USCIS Policy Manual provisions on which the AAO purported to rely
likewise provide no support for its decision, and those provisions do not carry the force of law in
any event. At the time of the AAO’s decision, in a provision promulgated after Plaintiff filed her
SIJ petition, the Policy Manual simply stated that the juvenile court order “must provide the
required [findings] regarding dependency or custody” and “should use language establishing that
the specific findings (conclusions of law) were made under state law.” 6 USCIS Policy Manual
J.3(A)(2), https://www.uscis. eow/policy-manual/volume-6-part- -chapter-3. The declaratory
judgment from the Texas Juvenile Court did so by citing to the Texas Uniform Declaratory
Judgments Act; declaring Plaintiff “dependent upon this juvenile court in accordance with the
laws of the State of Texas”; and citing provisions of the Texas Family Code as support for its
factual findings that Plaintiff was abused, abandoned, and neglected. See Ex. 2.

12. ‘In another Policy Manual provision promulgated after Plaintiff filed her SIJ
petition, the Policy Manual provided that USCIS will consent to SIJ classification only if the
request is “bona fide,” and “the factual basis of each of the required findings is evidence that the
request for SIJ classification is bona fide.” 6 USCIS Policy Manual J.2(D)(5),
https://web.archive.org/web/20170501013430/https://www.uscis.gov/policymanual/HTML/Polic
yManual-Volume6-PartJ-Chapter2.html. As the Policy Manual requires, here there is a factual
basis for each of the Juvenile Court’s findings.

13. Not only is the AAO’s decision unsupported by the statute, the regulation, or the
Policy Manual, it is also arbitrary and capricious because the AAO did not explain why an

immigrant child’s ability to stay in this country should depend on whether a state juvenile couit
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 6 of 125

happens to include a citation to a state statute in its order finding that the child is dependent on
that court—particularly when, as here, the state-court record before USCIS is replete with
citations to the relevant Texas laws, and the Juvenile Court expressly stated it was applying
Texas state law. Nor is there any reason why an immigrant child who otherwise meets all
eligibility criteria for SIJ status should be denied that status simply because the state court
references SJJ classification during a hearing and recognizes that the state court findings create
eligibility for SIJ status, whether or not USCIS ultimately grants that status.

14. The AAO’s decision is arbitrary and capricious for the further reason that the
USCIS Policy Manual provisions that the AAO purported to rely on were promulgated after
Plaintiff filed her SIJ petition, and USCIS first began imposing its unlawful state-law citation
requirement and prohibition on state court references to SIJ status after the Texas Juvenile Court
issued its decision in Plaintiff's case. The AAO failed to even acknowledge that it was imposing
new requirements—much less explain why those requirements should be applied retroactively to
state court orders.

15. The inequitable results of the agency’s rule further demonstrate its arbitrariness.
Plaintiff is being denied humanitarian relief on the basis of irrational requirements created out of
whole cloth—that the predicate state-court dependency finding must include precise citations for
all points under the applicable state law, and that those same state-court findings cannot
reference SIJ status, even though they are essential in the SIJ scheme. If the AAO’s decision
stands, the grant or denial of SI status would turn not on the merits of SIJ applications but on
whether the family-court judge the applicant happened to draw had a habit of being observant
with respect to citations or of being ignorant or feigning ignorance with respect to federal law—a

happenstance well outside of the child’s control. When an outcome of an agency’s rule “depends
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 7 of 125

entirely upon ... happenstance,” the rule is “arbitrary,” and “‘has no legal basis.” Samaritan
Health Serv. v. Bowen, 811 F.2d 1524, 1526 (D.C. Cir. 1987).

16. Accordingly, Defendants’ denial of Plaintiff's SIJ petition is unlawful in multiple
respects and cannot stand.

JURISDICTION AND VENUE

17. | This Court has subject-matter jurisdiction under 28 U.S.C. § 1331, because this
action arises under the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seg., and
the APA, 5 U.S.C. §§ 701 et seq. The United States has waived its sovereign immunity pursuant
to 5 U.S.C. § 702.

18. | Venue is proper in this Court under 28 U.S.C. § 1391(e) because Defendants are
officers or employees of the United States, or agencies thereof: all Defendants reside in this
District; and a substantial part of the events or omissions giving rise to the claim occurred in this
District.

19. Plaintiff exhausted her administrative remedies by appealing to the USCIS
Administrative Appeals Office (*AAO”), even though exhaustion of administrative remedies is
not a prerequisite to an APA suit challenging a denial of SU status. See Budhathoki v. Nielsen,
898 F.3d 504, 507 n.3 (5th Cir. 2018).

PARTIES

20. Plaintiff Jane Doe is a citizen of Honduras currently living with her cousin’s
family in Houston, Texas.

21. Defendant DHS is a cabinet-level department of the U.S. government. Its
components include USCIS, Customs and Border Protection, and Immigration and Customs

Enforcement. DHS is responsible for the administration of the INA.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 8 of 125

22. Defendant Chad F. Wolf is the Acting Secretary of Homeland Security and is
sued in his official capacity.” Acting Secretary Wolf is responsible for the management and
administration of DHS and the supervision of all its employees.

23. Defendant USCIS is a federal agency and a component of DHS. Its
responsibilities include the adjudication of requests for immigration benefits.

24. Defendant Kenneth T. Cuccinelli performs the duties of the Acting Director of
USCIS and is sued in his official capacity.? Acting Director Cuccinelli is responsible for the
management and administration of USCIS and the supervision of all of its employees.

FACTUAL ALLEGATIONS

I. Special Immigrant Juvenile Status Provides A Path To Lawful Permanent
Residence For Maltreated Immigrant Children

25. In 1990, Congress amended the INA to establish SIJ status. See Immigration Act
of 1990, Pub. L. No. 101-649, § 153, 104 Stat. 4978. As originally enacted, SIJ classification
was available to children in foster care in the United States. The statute defined “special
immigrant” as:

an immigrant (i) who has been declared dependent on a juvenile court located in
the United States and has been deemed eligible by that court for long-term foster
care, and (ii) for whom it has been determined in administrative or judicial
proceedings that it would not be in the alien’s best interest to be returned to the
alien’s or parent’s previous country of nationality or country of last habitual
residence ....

 

? Plaintiff does not challenge Defendant Wolf’s appointment but notes that the legality of his
appointment has been called into question. See, e.g., Letter from H.R. Committee on Homeland
Security and Committee on Oversight and Reform to Comptroller General of the United States
(Nov. 15, 2019), available at

https://oversight. house. gov/sites/democrats.oversight. house. gov/files/191115%20T%20Dodaro%
20re%20Letter%20to%20GAN%200n%20Wolf-Cuccinelli%20Appointment. pdf.

3 Defendant Cuccinelli continues to perform the duties of the Director of USCIS, but his
appointment as Acting Director of USCIS has been ruled unlawful. See L.M.-M. v. Cuccinelli,
442 F. Supp. 3d 1 (D.D.C. 2020).

-8-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 9 of 125

Id.

26. In 1994, Congress expanded SIJ eligibility, adding immigrants “legally
committed to, or placed under the custody of, an agency or department of a State.” Immigration
and Nationality Technical Corrections Act of 1994, Pub. L. No. 103-416, § 219, 108 Stat. 4305,
4316. This increased the class of eligible children by adding children deemed by a state juvenile
court to be eligible for long-term foster care, but who were placed in a different state custodial
arrangement.

27. In 1998, Congress again amended the definition of “special immigrant,” adding
two requirements: First, Congress required that the immigrant’s eligibility for long-term foster
care be “due to abuse, neglect, or abandonment.” Departments of Commerce, Justice, and State,
the Judiciary, and Related Agencies Appropriations Act of 1998, Pub. L. No. 105-119, § 113,
111 Stat 2440. Second, for all special immigrant juveniles, Congress required that the Attorney
General “expressly consent[] to the dependency order serving as a precondition to the grant of
special immigrant juvenile status.” Jd. For immigrants “in the actual or constructive custody of
the Attorney General’’—that is, in the custody of the Immigration and Nationality Service (the
predecessor agency to USCIS)—the Attorney General had to “specifically consent[}’” to the
jurisdiction of the juvenile court. Jd.

28. | The Conference Report explained that the amendment served “to limit the
beneficiaries of this provision to those juveniles for whom it was created, namely abandoned,
neglected, or abused children.” H.R. Conf. Rep. No. 105-405, at 130 (1997), as reprinted in
1997 U.S.C.C.A.N. 2941, 2981. Specifically, the amendment addressed concems about
international students attending college in the United States obtaining SIJ status. See

Departments of Commerce, Justice and State, the Judiciary, and Related Agencies
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 10 of 125

Appropriations for Fiscal Year 1998: Hearings Before a Subcommittee of the Committee on
Appropriations, 105th Cong. 1 (1997) (testimony of Senator Pete Domenici). Apparently, a few
foreign national college students had met some states’ requirements for “eligibilf[ity] for long-
term foster care” because their parents were outside the United States, without regard to whether
they had been maltreated. See id. at 111-12.

29. “The conferees intend[ed] that” state juvenile courts, and not the Attorney
General, would continue to “mak[e] determinations of dependency status.” H.R. Conf. Rep. No.
105-405, at 130. Meanwhile, “the involvement of the Attorney General,” that is, the consent
requirement, was intended to ensure the statutory requirements were met such that the juvenile
court order had been sought “for the purpose of obtaining relief from abuse or neglect.” Jd.

30. In 2008, Congress vastly expanded SJJ status when it unanimously passed the
William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”),
Pub. L. No. 110-457, § 235, 122 Stat. 5044; 154 Cong. Rec. $10,886-87 (daily ed. Dec. 10,
2008); 154 Cong. Rec. H10,888-905 (daily ed. Dec. 10, 2008). The relevant provisions of the
TVPRA—the requirements for SIJ eligibility in force today—are codified at 8 U.S.C.

§§ 1101(a)(27)Q), 1232(d)(6).

31. Most relevantly here, the TVPRA removed the requirement that the immigrant be
“deemed eligible by [the state juvenile] court for long-term foster care.” Pub. L. No. 110-457,

§ 235. In its place, Congress made SJJ status available to an immigrant:

who has been declared dependent on a juvenile court located in the United States

or whom such a court has legally committed to, or placed under the custody of, an

agency or department of a State, or an individual or entity appointed by a State or

juvenile court located in the United States, and whose reunification with 1 or both

of the immigrant’s parents is not viable due to abuse, neglect, abandonment, or a
similar basis found under State law....

8 U.S.C. § 1101 (a)(J)(27)(i).

-10-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 11 of 125

32. Under this expansion of eligibility, an immigrant (who meets the other statutory
requirements) is now eligible for SJJ status if a state juvenile court finds reunification with one or
both parents is not viable. Pub. L. No. 110-457, § 23 5. The TVPRA simultaneously expanded
the predicates for the non-viability of reunification finding to include not only “abuse, neglect, or
abandonment,” but also any “similar basis found under State law.” Jd.

33. | The TVPRA also enacted several limits on USCIS’s adjudication of SIJ petitions,
including (1) precluding USCIS from “den[ying] special immigrant status ... based on age if the
alien was a child on the date on which the alien applied for such status,” i.e., precluding aging
out; (2) a 180-day deadline for USCIS adjudication of SIJ petitions; and (3) reducing and
streamlining consent requirements by both removing the requirement that the “Attorney General
expressly consent[ ] to the dependency order” and transferring the consent authority to the
Secretary of Homeland Security. Jd. Now, “specific[{] consent[]” of the Secretary is required
only for juveniles in the custody of the Secretary of Health and Human Services. For all others,
the Secretary need only “consent[] to the grant of special immigrant juvenile status.” 8 U.S.C.

§ 1101(a)(27)()Gii).

34. | Thus, under current law, the only requirements for SIJ eligibility are: (1) the
immigrant must have been under 21 years old when the SIJ petition was filed and be unmarried;
(2) a state juvenile court must have declared the immigrant dependent on the court, or have
placed the immigrant in the custody of a state agency or individual appointed by such a court; (3)
a state juvenile court must have deemed the immigrant’s reunification with one or both parents
not viable due to abuse, abandonment, neglect, or some similar basis; and (4) a state juvenile

court must have found that it is not in the immigrant’s best interest to return to her home country.

-11-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 12 of 125

8 U.S.C. §§ 1101(a)(27)(D@)-{ii), 1101(b)(1), 1232(d)(6). Once an immigrant is found eligible,
SIJ classification is subject to USCIS’s consent. Jd. § 1101(a)(27)(J)(iii).

35. | Among other benefits, SIJ status confers eligibility for lawful permanent resident
status without regard to how the immigrant arrived in the United States. See 8 U.S.C. |
§§ 1153(b), 1255(a), (h)(1). Congress provided that the bars to adjustment of status that
generally apply to immigrants who unlawfully enter the United States are statutorily inapplicable
to those with SIJ status. See 8 U.S.C. § 1255(h).*

36. Despite the TVPRA’s significant expansion of SJJ eligibility, the Department of
Homeland Security has yet to update its regulations on SII eligibility.°

Il. After Suffering Abuse, Neglect, And Abandonment In Honduras, Plaintiff Jane Doe
Fled To The United States At Age Sixteen®

37. Plaintiff was born in Honduras in November 1998 and lived there, with her
mother and siblings, until she fled to the United States at age 16 to escape-abuse, neglect, and

abandonment.

38. Until she was 12 or 13 years old, Plaintiff did not know her father. Plaintiffs
mother told her that he had abandoned them when Plaintiff was an infant. No one in Plaintiff's
family, including her mother, knew where Plaintiff's father lived. Throughout her childhood,
Plaintiff's father did not visit or call Plaintiff or support her financially.

39. | When Plaintiff was around 12 or 13 years old, her mother happened to run into

Plaintiff's father near Plaintiff's hometown. Two weeks later, Plaintiff's father came to visit her.

 

* The parents of an immigrant with SIJ status do not themselves obtain immigration benefits or
rights from their child’s SJJ status. See 8 U.S.C. § 1101(a)(27)(D (ii).

> The regulations on the books do not reflect current governing law; they require, for example,
“(aj juvenile court order ... showing that the court has found the beneficiary eligible for long-

term foster care.” 8 C.F.R. § 204.11(d)(2)Gi).
® Unless otherwise specified, the facts presented herein are taken from Plaintiff's affidavit

submitted in support of her petition for declaratory judgment. See Ex. 4.

iit.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 13 of 125

40. After the visit, Plaintiff and her father spoke on the phone about once a month.
During the phone calls, Plaintiff's father said that he would send Plaintiff money for her school
expenses, but he never did. Plaintiff and her father spent very little time together, and he never
provided her with financial or emotional support.

41. | When Plaintiff was 14 years old, her mother began dating a man who became
Plaintiff's stepfather. He visited Plaintiffs mother often and frequently spent all day and night at
their house.

42. One night when Plaintiff was 15 years old, her stepfather was spending the night
at her house. As Plaintiff was trying to fall asleep, her stepfather sexually abused her. Although
she called out for help, her mother was asleep and did not respond to her cries. Plaintiff's
stepfather stopped touching Plaintiff when she cried out for help.

43. Plaintiff's mother confronted her stepfather about his behavior, but her stepfather
denied it. Plaintiff's mother believed him. Plaintiff's mother did not bring Plaintiff to a doctor
or report the stepfather’s abuse to the authorities.

44, About a week after her stepfather abused her, Plaintiff sought refuge with her
father and his family, which included his wife, her 10-year old daughter, and her two sons, who
were 18 and 20 years old.

45. The first night that she was with her father’s family, Plaintiff was in her bedroom
when one of the older sons crawled into her bed and raped her.

46. The next morning, Plaintiff told her father what had happened. Her father and his
wife tried to contact her son, but he had fled. Plaintiff's father took her to a doctor, but her father
appeared relieved when the doctor did not find visible physical injury. Plaintiffs understanding

was that her father did not believe that she had been raped.

-13-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 14 of 125

47. Because Plaintiff no longer felt safe with her father and had nowhere else to go,
she returned to her mother’s house. When she told her mother that she had been raped, her
mother did nothing. Although Plaintiff's father called her a few times, Plaintiff did not want to
speak with him due to the traumatic events. Plaintiff's father then stopped calling her.

48. Meanwhile, Plaintiff's stepfather continued to harass Plaintiff, including by
making lewd hand gestures at her when her mother could not see them. He drank heavily, and
his sexual advances became more aggressive when he drank. He said inappropriate things, like
commenting on how good Plaintiff's body looked. When Plaintiff confronted her stepfather
about these comments, he did not deny making them. Instead, he blamed his behavior on being
drunk. Plaintiff's mother ignored these confrontations and did nothing to protect Plaintiff.

49. Because Plaintiff felt unsafe sleeping in the same house as her stepfather, she
would often spend the night at her sister’s house.

50. As aresult of the abuse she endured while under the care of both her mother and
her father, Plaintiff felt that neither of her parents could protect her.

51. Plaintiff told her uncles about her stepfather’s sexual abuse and harassment. They
did not confront her stepfather or her mother. Although they realized that Plaintiff could no
longer live at home, they were unwilling to care for her. Instead, Plaintiff's uncles suggested she
go to the United States, where she had other relatives.

52. Plaintiff left Honduras in August 2015. She was sixteen years old at the time.

53. On September 5, 2015, upon entering the United States, Plaintiff was
apprehended by Customs and Border Protection (“CBP’’) and placed in the custody of the Office

of Refugee Resettlement.

-14-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 15 of 125

54. Plaintiff lived in an Office of Refugee Resettlement shelter in Driscoll, Texas for
several months until she was released to live with a family friend in Houston, Texas.

55. Since living in the United States, Plaintiff has had no contact with her father. She
calls her mother intermittently to check on her siblings. Plaintiff’s siblings tell her that her
mother is still with her stepfather and that he still spends extensive time at her mother’s house.
Her mother does not provide Plaintiff financial or emotional support.

56. On September 6, 2015, CBP issued a Notice to Appear, placing Plaintiff in
removal proceedings. Ex. 6, Notice of Intent to Deny at 5. The proceedings are ongoing, and
the merits hearing is scheduled for fall 2023.’

III. After A Hearing, A Texas Juvenile Court Made The Requisite SIJ Findings
A. Plaintiff Filed a Petition for Declaratory Judgment

57. On May 25, 2016, when Plaintiff was seventeen, she filed in Texas Juvenile Court
(through pro bono counsel) a petition for a declaratory judgment finding Plaintiff dependent on
the Juvenile Court, Ex. 5, Petition for Declaratory Judgment.

58. Family district courts in Texas, like the ome where Plaintiff filed her petition for
declaratory judgment, have “primary responsibility” for cases involving child welfare,
dependency, and neglect. TEX. Gov. CODE § 24.601(b)(4).

59. The Texas Uniform Declaratory Judgments Act allows for “[a] court of record

within its jurisdiction ... to declare rights, status, and other legal relations whether or not further

 

7 Because Plaintiff challenges the application of the SIJ statute, not the decision to seek her
removal, the removal proceedings have no effect on this court’s jurisdiction to adjudicate this
APA action. See, ¢.g., M.B. v. Quarantillo, 301 F.3d 109, 111 (3d Cir. 2002); F.L. v. Thompson,
293 F. Supp. 2d 86, 92 (D.D.C. 2003). And it is USCIS (a component of DHS) that adjudicates
petitions for SIJ status, not immigration courts. See 8 U.S.C. § 1101(a)(27)()(iti) (placing
power in the Secretary of Homeland Security to consent to the grant of SIJ status); id.

§ 1232(d)(2) (stating that the Secretary of Homeland Security shall adjudicate applications for
SIJ status).

-15-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 16 of 125

relief is or could be claimed.” Tex. Civ. Prac. & Rem. Code Ann. § 37.003(a) (“Declaratory
Judgments Act”). The Act does not prescribe a specific form that declaratory judgments must
take.

60. Plaintiff's declaratory judgment petition included numerous references and
citations to the governing Texas law.

61. As to jurisdiction, the declaratory judgment petition requested findings that:

(1) the Juvenile Court had subject matter jurisdiction to enter declaratory judgments to declare
rights, status, and other legal relations regarding those persons over whom the court has personal
jurisdiction; (2) the Juvenile Court had personal jurisdiction over Plaintiff, as she resided within
the geographical boundaries of Harris County, Texas; and (3) venue was proper in the case
because Plaintiff resided within the geographical boundaries of Harris County, Texas. Ex. 5 9]
2-4. The petition also sought a finding that the Texas Juvenile Court is a juvenile court located
in the United States having jurisdiction under State law to make judicial determinations about the
custody and care of juveniles. Jd. ¥ 5.

62. As to the merits, Plaintiff sought a finding that she was “in need of an order from
the court to prevent further harm to [herself].” Jd. § 4(1). Plaintiff also sought findings that
“reunification with one or both parents” was “not viable due to abuse, neglect or abandonment or
a similar basis found under TEX. FAM. CODE § 15[2].102(1),!! 153.005(c)(2) and TEX. FAM.

CODE § 261.001(1), (4),” and that it was not in Plaintiff's best interest to return to her country of
Honduras “because of abuse, neglect, or abandonment or a similar basis found under TEX. FAM.

Cope § 15[2].102(1), 153.005(c)(2) and TEx. FAM. CODE § 261.001(1), (4).” Id. $9 4(7)-(8).

 

8 Due to a typographical error, Plaintiff's petition referred to Section 151 of the Texas Family
Code, instead of Section 152. See Ex. 6, Notice of Intent to Deny at 5, n. 6.

-16-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 17 of 125

Additionally, Plaintiff sought a declaration that she was dependent on the Juvenile Court “in
accordance with the laws of the State of Texas while she is residing in the State of Texas.” Jd.
4 4(6).

63. On August 11, 2016, Plaintiff filed in the Texas Juvenile Court an affidavit in
support of her petition for declaratory judgment. See Ex. 4. The affidavit recounted the events
recited above (ff 37-55), including the physical and emotional abuse Plaintiff suffered in
Honduras, as well as Plaintiff's neglect and abandonment by her parents. See Ex. 4.

B. The Texas Juvenile Court Held a Hearing and Weighed the Evidence of
Abuse, Abandonment, and Neglect by Plaintiff’s Family in Honduras

64. On September 6, 2016, the Texas Juvenile Court held a hearing on the declaratory
judgment petition. See Ex. 7, Sept. 6, 2016 Texas Hearing Transcript. At the hearing, the
Juvenile Court took judicial notice of Plaintiff's affidavit, id. 6:16-21, and Plaintiff testified
under oath, id. 4:13-14.

65. Plaintiff testified that her parents are in Honduras and that she had lived with her
mother in Honduras until Plaintiff left for the United States. Id. 5:19-25.

66. Plaintiff stated that her relationship with her father is “[n]ot good” because the
“one ... time [she] did go visit him [her] stepbrother abused [her].” Jd. 6:1-4. She also testified
that her father had “never” supported her financially. Id. 6:5-7.

67. Turning to her relationship with her mother, Plaintiff testified that she stopped
living with her mother because “the man she’s with, her husband,” abused Plaintiff. Jd. 6:13-15.
When asked how her relationship is with her mother now, Plaintiff replied that their relationship
is “[s]ometimes good, sometimes bad because ... she continues to be with the person” who
abused Plaintiff. /d. 6:22-7:1. Plaintiff testified that her mother had “never” done anything to

protect Plaintiff while Plaintiff was living with her. Jd. 7:5-7. As a result, Plaintiff said, she did

-17-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 18 of 125

not feel safe in her mother’s home. /d. 7:2-4. Plaintiff stated that neither of her parents provide
her financial support, that she would not feel safe living with either of her parents in Honduras,
and that there is no one in Honduras with whom she can live. Jd. 7:8-17.

68. Plaintiff then testified about her progress in high school, her friends, and her
desire to graduate. See id. 7:18-8:4.

C. The Texas Juvenile Court Entered a Dependency Declaration and Made the
Requisite SIJ Findings

69. At the conclusion of the hearing, the Texas Juvenile Court made the following
findings:

Court finds that the—the [Plaintiff] is a resident of Harris County, Texas. Court finds

that the child’s previous country of residence was Honduras. Court finds that the child is

under the age of 21 and unmarried. Court finds that the child was the subject of abuse,
neglect and/or abandonment as defined by State Law. Court finds that it is not in the
child’s best interest to be returned to Honduras. Court finds that the child is entitled to

Special Immigrant Status as defined by Section 101(a)(27)(J) of the Immigrant and

Naturalization Act.

Id. 8:17-9:3.

70. On the same day, September 6, 2016, the Texas Juvenile Court entered a
declaratory judgment. Ex. 2. The judgment found Plaintiff dependent upon the Juvenile Court
in accordance with the laws of the State of Texas while she is residing in Texas. The judgment
also included numerous references and citations to Texas law.

71. As an initial matter, the Juvenile Court expressly stated that it had “subject matter
jurisdiction to enter Declaratory Judgments to declare rights, status, and other legal relations
regarding those persons over whom this court has personal jurisdiction pursuant to the Texas
Uniform Declaratory Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies

Code.” Ex. 2 at 2. It also explained that it had “Jurisdiction under the State law to make judicial

determinations about the custody and care of juveniles.” Jd.

-18-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 19 of 125

72. Additionally, the Juvenile Court stated that Plaintiff is “dependent upon this
Juvenile court in accordance with the laws of the State of Texas while she is residing in Texas.”
Id, The Court further expressly found that Plaintiff “has been abused, abandoned, and
neglected ... pursuant to TEX. FAM. CODE §§ 15[2].102(1) and 2[6]1.001(1), (4).”

73. Specifically, the judgment found:

[Plaintiff] was abused and neglected by her mother ... whose

boyfriend ... sexually abused [Plaintiff] and who did not protect [Plaintiff] from
such abuse after learning about it.

Ex. 2, at2. The judgment further found:

[Plaintiff] was abandoned and neglected by her father ... who has not financially
or emotionally supported [Plaintiff] since birth.

Id.

74. The Juvenile Court also found that Plaintiff could not reunify with either her
mother or her father because her mother had “abused and neglected” Plaintiff and her father had
“abandoned and neglected” Plaintiff. Jd. at 3.

75. The Court concluded that:

[I]t is not in [Plaintiffs] best interest to be returmed to her country of last habitual

residence, Honduras, because she was abused, neglected and abandoned by her parents in

that country and has no one to protect her and care for her in Honduras.
Id.
IV. USCIS Unlawfully Denied Plaintiffs Petition For SIJ Status

76. In September 2016, Plaintiff filed (through pro bono counsel) an I-360 Petition

for Special Immigrant Juvenile Status. See Ex. 1, 1-360 Petition. Along with her I-360 Form,

Plaintiff filed a certified copy of the Texas Juvenile Court declaratory judgment and a copy of

Plaintiff's birth certificate with certified English translation. See Ex. 6 at 5.

-19-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 20 of 125

77. Plaintiff met (and continues to meet) all of the criteria for SIJ eligibility: (1) she
was seventeen years old when she filed the I-360 Petition and is unmarried; (2) the Texas
Juvenile Court declared her dependent on the Court; (3) the Texas Juvenile Court found that
Plaintiff's “reunification with one or both of her parents is not viable due to abuse, neglect,
abandonment, or a similar basis found under State law”; and (4) the Texas Juvenile Court found
“that it is not in [Plaintiff]’s best interest to be returned to Honduras, her country of nationality
and her last habitual residence.” Ex. 2, at 2-3.

78. More than a year and a half after Plaintiff filed the I-360 Petition—well in excess
of the 180-day adjudication deadline imposed on USCIS by statute, 8 U.S.C. § 1232(d)(2)—
USCIS’s Houston, Texas Field Office notified Plaintiff of USCIS’s intent to deny her petition.
See Ex. 6. The Field Office acknowledged that the Juvenile Court found Plaintiff dependent
upon that court “in accordance with the laws of the State of Texas.” Jd. at 10. But the Field
Office asserted that the Juvenile Court nevertheless “did not make a qualifying dependency
declaration,” id, at 11, because the declaratory judgment “does not cite to any specific Texas
child welfare law or precedents for dependency or custody (conservatorship) that supports” the
Juvenile Court’s finding of dependency, id. at 10.

79. The Field Office stated that “where the order itself is not sufficient,” an immigrant
seeking SJJ status “should submit court records that contain the supporting evidence for the
court’s findings.” Jd. at 11. The Field Office asserted that, without such evidence, “the present
record does not demonstrate that the court order was sought primarily to obtain relief from
parental abuse, neglect, abandonment, or a similar basis under state law, and not primarily to

obtain lawful permanent residency in the United States.” Jd. at 12.

-20-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 21 of 125

80. The Field Office then invited Plaintiff to submit additional documentation -
showing eligibility for SIJ status. Jd.

81. By letter dated June 21, 2018, Plaintiff (through pro bono counsel) did just that.
See Ex. 8, Letter to USCIS. Plaintiff submitted a certified copy of her petition for a declaratory
judgment, a certified copy of Plaintiffs affidavit in support of the declaratory judgment petition,
and an official transcript of the September 6, 2016 Texas Juvenile Court hearing. Jd. at 11.

82. _ Plaintiff’s cover letter explained that the record set forth a reasonable factual basis
for the favenile Court’s findings that (1) reunification with Plaintiff's mother is not viable due to
abuse and neglect, (2) reunification with Plaintiff's father is not viable due to abandonment and

“neglect, and (3) it is not in Plaintiff's best interest to return to Honduras. Jd. at 2. Accordingly,
the letter continued, the record establishes that the declaratory judgment was “sought for relief
from abuse, neglect, abandonment, or a similar basis under State law.”’ Id. The letter observed
that the declaratory judgment petition stated that Plaintiff sought the judgment to “prevent
further harm to[herself]” and clearly set forth the legal and factual bases for the Juvenile Court’s
order. /d. The letter also pointed to Plaintiff's affidavit in support of her declaratory judgment
petition, which “set[] the bases for non-viability of parental reunification by setting forth specific
details regarding her father’s neglect and abandonment, and mother’s neglect and abuse in
Honduras.” Jd. Finally, the letter described how the hearing transcript further demonstrated that
the Juvenile Court had a factual and legal basis for its findings. Jd. at 3-5.

83. Next, the letter explained that the Juvenile Court had made a qualifying
dependency finding. The letter observed that the declaratory judgment proceeding took place
pursuant to the Texas Uniform Declaratory Judgments Act, and it emphasized that both the

declaratory judgment petition and the judgment contain citations to the Texas Family Code and

Dae
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 22 of 125

the Texas Uniform Declaratory Judgments Act. Jd. at 5-6, 8-9. In addition, the letter described
how the Juvenile Court had properly exercised jurisdiction over the declaratory judgment action.
Id. at 6-7, 10-11.

84. On July 27, 2018, the Houston Field Office issued a notice of USCIS’s denial of
Plaintiff's SI petition. See Ex. 9, USCIS I-360 Denial. The Field Office gave two reasons for
that conclusion: First, it asserted that the “Declaratory Judgment does not contain a qualifying
declaration of juvenile dependency or placement of child custody” because it does not
“specifically reference any state law on juvenile dependency under which the district court’s
determination was made” and “does not contain any custody placement.” Jd. at 6-7. Second, the
Field Office asserted that there was insufficient evidence “of the reasonable factual basis relied
upon by the court in making its qualifying declaration of juvenile dependency.” Jd. at 7.

85. In September 2018, Plaintiff appealed the Field Office’s denial of her SJJ petition
to the AAO of USCIS.

86. On February 19, 2019, the AAO issued a final decision in Plaintiff's case,
denying her petition for SIJ status. Ex. 3. The AAO found that Plaintiff was ineligible for SI
status because, according to tha AAO, there was no qualifying declaration of dependency or
placement of custody. It further found that the request for SJJ classification was not bona fide
because there was “insufficient evidence to establish that the Declaratory Judgment was sought
to provide relief from parental mistreatment, as opposed to obtain an immigration benefit.” Jd. at
2-4.

87. As to the declaration of dependency or placement of custody, the AAO

recognized that the Juvenile Court had declared that Plaintiff was “dependent upon this juvenile

-22-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 23 of 125

court in accordance with the laws of the State of Texas,”® but the AAO found the declaratory
judgment defective because it “did not specify the state child welfare law that it applied in
reaching” that determination. Jd. at 3. Thus, the AAO concluded that the record did not
demonstrate that the Juvenile Court had “issued a qualifying dependency declaration or custody
placement in accordance with state law.” Jd.

88. In an attempt to rationalize its conclusion, the AAO cited 8 U.S.C.

§ 1101(a)(27))@), 8 C.F.R. § 204.11(c)(3), and the USCIS Policy Manual, at J.3(A)(2). Id. at 3.
None of those citations require juvenile courts to provide technical citations to state laws when
issuing dependency declarations or custody placements. The AAO also cited Budhathoki v.
Nielsen, 898 F.3d 504 (Sth Cir. 20 18), for the proposition that the juvenile court’s dependency
declaration must meet the requirements of the statute and the regulation. Jd. at2. Budhathoki
states that for an order to constitute a qualifying dependency declaration, “placing the child in the
custody of someone or some entity is not required, but at least the person must be declared to be
dependent on the court.” 898 F.3d at 513. That is precisely what occurred here.

89. With respect to its conclusion that Plaintiff's request for SIJ classification was not
bona fide, the AAO pointed to a single comment in the hearing transcript, in which the Juvenile
Court judge had simply stated that Plaintiff was “entitled to [SI] status.” Id. at4. The AAO
interpreted that sentence as “‘suggest[ing] that the hearing, and subsequent Declaratory Judgment,
principally concerned [Plaintiff's] eligibility for a benefit under federal immigration law, as
opposed to a request for protection under the state child welfare laws.” Jd, But that conclusion

was inconsistent with both (a) the AAO’s acknowledgement that the Juvenile Court had

 

° The TVPRA removed the requirement that the immigrant be “deemed eligible by [the state
juvenile] court for long-term foster care.” Pub. L. No. 110-457, § 235. All that is required is
that she be declared “dependent” on the Juvenile Court, and that is what the Juvenile Court did.

-23-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 24 of 125

determined Plaintiff “was subjected to abuse, abandonment, and neglect by her parents,” and (b)

the AAO’s statement that it did not question the “facts as articulated in the record.” Jd. at 4-5.
90. To support its not bona fide conclusion, the AAO cited 8 U.S.C.

§ 1101(a)(27)J)(@) and the Policy Manual, at J.2(A), (D)(5), neither of which prohibit juvenile

courts from referencing SJJ status.

FIRST CLAIM FOR RELIEF

USCIS’S DECISION IS CONTRARY TO LAW
(Administrative Procedure Act, 5 U.S.C. § 706(2)(A))

91. Plaintiff incorporates and realleges every allegation contained in the preceding
paragraphs as though fully set forth herein.

92. Under the APA, “[t]he reviewing court shall ... hold unlawful and set aside
agency action ... found to be ... not in accordance with law.” 5 U.S.C. § 706(2)(A).

93. | USCIS’s denial of Plaintiff's petition for SIJ status is contrary to law for several
reasons.

94. First, USCIS’s denial is based on the failure to satisfy “requirements” that are not
contained in the INA, which is the governing law. An agency’s decision cannot stand when it
“adds an additional requirement ... not found within the text” of an applicable statute or
regulation. Huashan Zhang v. U.S. Citizenship & Immigration Servs., 344 F. Supp. 3d 32, 49
(D.D.C, 2018) (overturning USCIS decision for that reason). That is because where Congress
carefully enumerates some statutory limitations, but omits others, the natural inference is that the
omission was deliberate. See, e.g., Jennings v. Rodriguez, 138 S. Ct. 830, 844 (2018) (“The
expression of-one thing implies the exclusion of others (expressio unius est exclusio alterius).’).
Accordingly, an agency may not take it upon itself to go beyond the statute’s text and impose an

additional requirement that Congress did not impose. See, e.g., Indep. Ins. Agents of Am., Inc. v.

-24-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 25 of 125

Hawke, 211 F.3d 638, 644 (D.C. Cir. 2000) (rejecting an agency’s interpretation in light of the
expressio unius canon). The AAOQ’s decision does exactly that, by unlawfully engrafting an
additional, extra-textual requirement that the state juvenile court expressly provide citations to
state law when making its findings.

95. Congress carefully delineated in the SJ statute the requirements for SIJ
eligibility, including that a state juvenile court declare the immigrant dependent on that court or
place the immigrant in the custody of a state agency or appointed individual. 8 U.S.C.

§ 1101(a)(27)()@)-Gi). The statute does not include any requirement that the predicate state-
court determination include a technical citation to a specific provision of state law. Nor do the
regulations. Yet the agency imposed just such a requirement here: The Juvenile Court expressly
found that Plaintiff was “dependent upon this juvenile court in accordance with the laws of the
State of Texas,” Ex. 2 at 2, but the agency rejected Plaintiff's SIJ petition because the state court
“did not specify the state child welfare law that it applied in reaching” its dependency
determination, Ex. 3 at 3.

96. Second, both the AAO’s state-law citation requirement and its requirement that
the juvenile court not mention the SIJ program contravene the INA’s SJ provisions by usurping
the critical collaborative role for state juvenile courts that the statute contemplates. The statutory
regime by its terms allocates to state juvenile courts the responsibility for declaring an immigrant
child “dependent” on that court, as well as the responsibility for making non-viability and best-
interest findings. 8 U.S.C. § 1101(a)(27)()(@). The statutory framework thus expressly depends
on state courts’ making the requisite findings for SIJ status.

97. The AAO’s decision upends Congress’s carefully crafted division of labor and

impermissibly intrudes on matters that Congress explicitly left to state courts. Congress did not

-25-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 26 of 125

mandate that state juvenile courts include state law citations in their findings or use federally
dictated wording in reaching their decisions. In that way, Congress avoided intruding upon a
traditional sphere of state-court authority and expertise: family-law matters. See Perez v.
Cuccinelli, 949 F.3d 865, 876 (4th Cir. 2020) (en banc) (finding that “in defying the plain
language of the SIJ provision, USCIS’s interpretation of [the regulations] impermissibly intrudes
into issues of state domestic relations law” by “demand[ing] rulings ... that state courts may be
unwilling or unable to render”).

98. The AAO’s state-law-citation requirement not only imposes a non-statutory

requirement, it also effectively presumes that state courts are not properly deciding family-law

¢
\

matters pursuant to state law unless the state juvenile court affirmatively proves otherwise by
including precise statutory citations.

99. By prohibiting state court references to SIJ status, the AAO’s decision is also
inconsistent with Congress’s expectation that juvenile courts make findings that constitute the
requirements for SVJ status eligibility, without second guessing by the federal Defendants.
Contrary to the AAO’s decision, nothing in the governing law requires a state court to ignore or
pretend to ignore the statutory framework in which ‘the state court’s findings play a role. The
Juvenile Court’s comment regarding SIJ status simply reflects the court’s understanding of the
SJJ statute, which is fully consistent with the statutory framework that Congress mandated.

SECOND CLAIM FOR RELIEF

USCIS’S DECISION IS ARBITRARY AND CAPRICIOUS
(Administrative Procedure Act, 5 U.S.C. § 706(2)(A))

100. The foregoing paragraphs are incorporated by reference as if set forth fully herein.

-26-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 27 of 125

101. Under the APA, “[t}he reviewing court shall ... hold unlawful and set aside
agency action ... found to be ... arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C.
§ 706(2)(A). |

102. The “requirement that agency action not be arbitrary and capricious includes a
requirement that the agency adequately explain its result.” Dickson v. Sec’y of Def., 68 F.3d
1396, 1404 (D.C. Cir. 1995). In particular, the agency must “provide an explanation that will
enable [a] court to evaluate the agency’s rationale at the time of decision,” and which “must
minimally contain a rational connection between the facts found and the choice made.” Jd.
(internal quotations omitted). An agency decision that “fails to consider an important aspect of
the problem” or a “relevant factor[],” or that “relie[s] on factors which Congress has not intended
it to consider,” must be struck down. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 42-43 (1983). USCIS’s denial of Plaintiff's application for SIJ
status is arbitrary and capricious, because it constitutes unreasoned and irrational decision-
making in multiple respects.

103. Furst, in concluding that there was no qualifying dependency declaration, the
AAO cited Section 101(a)(27)(J) and 8 C.F.R. § 204.11. See Ex. 3 at 2-3. But the AAO did not
explain how either the statute or the regulation imposes an obligation on a state court to
specifically cite the state statutes on which it is relying. As set forth above, supra JJ 94-97,
neither the statute nor the regulation expressly imposes such a requirement. The AAO also cited
Budhathoki, but the AAO did not explain how that case demonstrated that there was no

qualifying dependency declaration here. See Ex. 3 at 2. As set forth above, supra 188, it does

not.

-27-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 28 of 125

104. It is particularly irrational to deny SIJ status based on a lack of citations to state
law in a case like this one, where the official state court records provided to USCIS— including
the declaratory judgment petition and declaratory judgment order—do provide specific citations
to relevant provisions of the Texas Family and Civil Practice and Remedies Codes. Supra Jf 57-
63; 69-74. Moreover, the factual basis underpinning the Texas Juvenile Court’s dependency
determination was undisputedly established by the state court records presented to USCIS, and it
was plain that the Texas Juvenile Court weighed the relevant facts before issuing its ruling.
Indeed, the Texas Juvenile Court expressly took judicial notice of Plaintiff's Affidavit and asked
questions regarding her abuse, abandonment, and neglect throughout the hearing. See Ex. 7.

105. Second, the AAO did not provide any rational justification for its conclusion that
a SIJ petition is not bona fide if the juvenile court comments that the child is eligible for SIJ
status. On its face, the Texas Juvenile Court’s comment that Plaintiff was “entitled to [SIJ]
status” is simply a recognition of the obvious—that the court’s findings rendered Plaintiff
eligible for SIJ status. The AAO’s decision regarding the Juvenile Court’s reference to SIJ status
ignores the fact that the federal statute effectively asks state courts to make findings that are
foundational in federal immigration law.

106. Nor did the AAO explain how the SIJ statute supports granting consent only if the
state court is ignorant—or pretends to be ignorant—of the very federal program in which it plays
a critical role, or how such a requirement furthers any legitimate policy interest.

107. The AAO purported to find support for its prohibition on state courts referencing
SIJ status in the legislative history of a previous version of the statute. See Ex. 3 at 4 (citing H.R.
Conf. Rep. No. 105-405, at 130 (1997)). But even if legislative history were relevant, it provides

no such support. The cited Conference Report provides that the statute “require[es] the Attorney

-28-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 29 of 125

General [now the Secretary of Homeland Security] to determine that neither the dependency
order nor the administrative or judicial determination of the alien’s best interest was sought
primarily for the purpose of obtaining the status of an alien lawfully admitted for permanent
resident, rather than for the purpose of obtaining relief from abuse or neglect.” H.R. Conf. Rep.
No. 105-405, at 130 (1997) (emphasis added). Congress’s concern was that foreign students had
gained SIJ status absent any showing that they had been maltreated. See supra § 28. Nothing in
the legislative history suggests that Congress intended to preclude SIJ status for an immigrant
who had been abandoned, abused, or neglected merely because a state court acknowledged the
existence of the SIJ statute and commented on a juvenilé’s entitlement to such status. To the
contrary, the federal statute expects state courts to play a role in the su system by making
findings that form the basis of SJJ eligibility.

| 108. Third, to support both its state-law citation requirement and its prohibition on
state court references to SIJ status, the AAO cited the USCIS Policy Manual, but it failed to
identify any particular language that supports its position. Ex. 3, at 2-3. In any event, the Policy
Manual does not carry the force of law. See Christensen v. Harris Cty., 529 U.S. 576, 587
(2000) “([P]olicy statements, agency manuals, and enforcement guidelines, all ... lack the force
of law.”). |

109. At the time of the AAO’s decision, in a provision promulgated without notice and

comment and after Plaintiff submitted her SIJ petition, the Policy Manual simply stated that the
juvenile court order “must provide the required [findings] regarding dependency or custody” and
“should use language establishing that the specific findings (conclusions of law) were made
under state law.” 6 USCIS Policy Manual J.3(A)(2), https://www.uscis.gov/policy-

manual/volume-6-part-j-chapter-3. As explained above, supra Jf 69-74, the declaratory

-29-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 30 of 125

judgment from the Texas Juvenile Court did that in multiple ways. It cited to the Texas Uniform
Declaratory Judgments Act; declared Plaintiff “dependent upon this juvenile court in accordance
with the laws of the State of Texas”; and cited provisions of the Texas Family Code as support
for its factual findings that Plaintiff was abused, abandoned, and neglected. The Policy Manual
thus provides no support for the AAO’s conclusion that there was no qualifying dependency
declaration.

110. Atthe time of the AAO’s decision, in a provision promulgated after Plaintiff filed
her SIJ petition, the Policy Manual stated that USCIS will consent to SIJ classification only if the
request is “bona fide,” with “bona fide” meaning “that the juvenile court order was sought to
obtain relief from abuse, neglect, abandonment, or a similar basis under state law, and not
primarily or solely to obtain an immigration benefit.” Jd. J.2(D)(5).!° The Manual then
explained that “the factual basis of each of the required findings is evidence that the request for
SI classification is bona fide.” Jd. Here, the AAO does not dispute the fully-developed record,
which provided a reasonable factual basis for each of the Juvenile Court’s findings, just as the
Policy Manual requires. Plaintiff's declaratory judgment petition specifically sought “an order.
from the court to prevent further harm” to Plaintiff; the record supported the Juvenile Court’s
findings of abuse, abandonment, and neglect, as well as its best interest determination; and
USCIS did “not question the unfortunate facts as articulated in the record.” See supra {J 57-74;
89. Thus, the AAO irrationally concluded that Plaintiff's application was not bona fide.

111. Fourth, not only has the agency failed to articulate any colorable legal basis for its

new extra-statutory requirements, it has not even tried to articulate a rational policy reason for

 

10 See https://web.archive.org/web/20170501013430/https://www.uscis.gov/policymanual/HTM
L/PolicyManual-Volume6-PartJ-Chapter2 html.

-30-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 31 of 125

requiring state courts to cite to specific provisions of state law or prohibiting them from
referencing SIJ status.

112. Itis self-evident that a state juvenile court is proceeding pursuant to state law
when it declares that a juvenile is dependent on the court. Making such determinations is the
traditional province of state, not federal, government. Requiring a state juvenile court to prove
via technical citations that it is indeed proceeding pursuant to state law arbitrarily and
unnecessarily imposes non-statutory hurdles on SJJ petitioners. Such a requirement is, at best,
simply make-work and at worst an attempt to flout the statute and disregard the intent of
Congress.

113. Stnilarly, prohibiting a state court from referencing SJJ status disregards
Congress’s expectation that state juvenile courts’ findings are the predicate for federal SIJ
petitions. It makes no sense to require state courts to ignore or pretend to ignore that statutory
framework.

114. Finally, the AAO’s decision is arbitrary and capricious because it fails to
acknowledge or explain that the decision conflicts with principles of federalism and comity.
Although the Full Faith and Credit Act does not directly “apply to federal agencies examining
state court proceedings,” such agencies “must consider ... the policies” animating that Act, “such
as repose and concerns about federalism,” which “favor[] full faith and credit to the state orders.”
Budhathoki, 898 F.3d at 512 (citation omitted). Here, however, the AAO disregarded the state
court’s dependency declaration because the Texas court order purportedly did not include
technical citations to a particular state law—even though that is not a requirement for a valid
opinion under state law and even though the order made clear that it was applying Texas law.

See Tex. Fam. Code § 105.006 (specifying the required “contents of a final order,” none of

-31-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 32 of 125

which requires a citation to a particular state law provision). And the agency did so without even
acknowledging (much less justifying) its departure from the background full-faith-and-credit
principle to the contrary.

115. Federal tribunals “have no power to tell state courts how they must write their
opinions.” Coleman v. Thompson, 501 U.S. 722, 739 (1991). “[F]ederalism and comity
concerns” preclude federal bodies from “impos[ing] mandatory opinion-writing standards on
state courts.” Johnson v. Lee, 136 S. Ct. 1802, 1807 (2016). The AAO’s decision fails to
acknowledge, much less explain, its conflict with that rule. And so at the very least, the agency’s
“fail[ure] to adequately consider [that background] principle” of law means that its decision
cannot stand. Confederated Tribes of Coos, Lower Umpqua & Siuslaw Indians v. Babbitt, 116 F.
Supp. 2d 155, 164 (D.D.C. 2000). By disregarding state court dependency declarations that do
not cite to a state child welfare law, the agency effectively assumes that the state court is not
acting pursuant to its state-law authority until the court proves otherwise, defying principles of
federalism and comity. DeNaples v. Office of the Comptroller of the Currency, 706 F.3d 481,
491 (D.C. Cir. 2013) (‘[W]e expect agencies will heed the nuances of federalism.”).

THIRD CLAIM FOR RELIEF

USCIS’S DECISION IS ARBITRARY AND CAPRICIOUS AS AN UNEXPLAINED
RETROACTIVE APPLICATION OF A NEW POLICY
(Administrative Procedure Act, 5 U.S.C. § 706(2)(A))

116. The foregoing paragraphs are incorporated by reference as if set forth fully herein.

117. The AAO’s decision purported to find support for its state-law citation
requirement and its prohibition on state court references to SJJ status in the USCIS Policy
Manual. See Ex. 3 at 2-4. But as set forth above, the Policy Manual does not support the AAO’s

decision, and even if it did, that would not be controlling here because the provisions cited by the

=p
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 33 of 125

AAO were issued in October 2016, after Plaintiff filed her SYJ petition.. In fact, the AAO’s
decision constitutes an arbitrary and capricious retroactive application of a new policy.

118. Atthe time the Texas Juvenile Court ruled in Plaintiff's case, the agency routinely
granted SIJ petitions based on state court opinions that lacked specific citations to state law and
petitions based on state court opinions when the state court, either in the opinion or at a hearing,
referenced SJJ classification. See, e.g., Ex. 10, Decl. of Richard Caldarone. Moreover, at that
time, no published AAO decision included such requirements. Nor did any publicly available
materials from the agency.

119. An agency action that retroactively applies a new policy without acknowledgment
or explanation of that retroactivity is arbitrary and capricious and must be set aside. 5 U.S.C.

§ 706(2)(A). When an agency applies a new rule, it “must at least display awareness that it is
changing position and show that there are good reasons for the new policy.” Encino Motorcars,
LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (internal quotation marks omitted). “In
explaining its changed position, an agency must also be cognizant that longstanding policies may
have engendered serious reliance interests that must be taken into account.” Jd. (internal
quotation marks omitted). “[A]n unexplained inconsistency in agency policy is a reason for
holding an interpretation to be an arbitrary and capricious change from agency practice.” Id.
(internal quotation marks omitted).

120. Here, the AAO offered no acknowledgment that the agency was changing its
position—by imposing a state-law citation requirement and a prohibition on state court
references to SIJ status not previously imposed—let alone a reasoned explanation for those new
policies. To the contrary, the AAO’s only discussion of this issue simply denied that the USCIS

Policy Manual provisions represented a new policy at all. Ex. 3, at 3. But, as explained above

-33-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 34 of 125

({{ 108-110; 117-118), the agency’s assertion that its state-law citation rule and prohibition on
SJ status references predated Plaintiff's SJJ petition is simply false.

121. Additionally, the AAO’s decision failed to account for the reliance interests of
Plaintiff, who of course was unaware of the yet-to-be-announced requirements at the time she
filed her J-360 petition and at the time she obtained relief from the state juvenile court. There
was thus no reason for her counsel to urge the Texas Juvenile Court to include a citation to
specific state laws.

122. Plaintiff has been particularly prejudiced by the agency’s arbitrary, abrupt, and
retroactive change in policy, because there is no available mechanism for her to now obtain an
order from the Texas Juvenile Court providing the purportedly required citations or addressing
the Juvenile Court’s prior reference to SIJ status. By the time the agency issued its denial of SIJ
status, Plaintiff had aged out of the jurisdiction of the Texas Juvenile Court (but not out of
eligibility for SIJ status, thanks to the TVPRA’s age-out protections, supra J 33). See In re
J.L.E.O., No. 14-10-00628-CV, 2011 WL 664642, at *2 & n.5 (Tex. Ct. App. Feb. 24, 2011).

123. Insum, the agency’s arbitrary and capricious denial of Plaintiff's SIJ petition
cannot stand.

PRAYER FOR RELIEF

Plaintiff respectfully requests that this Court grant the following relief:

(a) Vacate, “hold unlawful,” and “set aside” USCIS’s decision pursuant to 5 U.S.C.
§ 706(2).

(b) Declare that USCIS may not deny Special Immigrant Juvenile status on the basis
that the predicate state-court order does not expressly cite a particular provision
of state law.

(c) Declare that USCIS may not deny Special Immigrant Juvenile status on the basis

-34-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 35 of 125

that the predicate state-court proceedings reference Special Immigrant Juvenile
status.

(d) Declare that Plaintiff is entitled to Special Immigrant Juvenile status pursuant to
Section 1101(a)(27)()).

(e) Award Plaintiff her costs and reasonable attorney’s fees in connection with this
action, pursuant to 28 U.S.C. § 2412 and any other applicable authority; and

(f) Grant such other relief-as the Court deems just and proper.

-35-
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 36 of 125

Dated: August 20, 2020

Respectfully submitted,

Loot fom.

Garret Rasmussen (DC Bar No. 239616)
Sarah H. Sloan (Pro Hac Vice pending)
ORRICK, HERRINGTON & SUTCLIFFE LLP
Columbia Center

1152 15th Street NW

Washington, DC 20005

Telephone: +1 202 339 8400 |
Facsimile: +1 202 339 8500

Rebecca L. Greene (Pro Hac Vice pending)
ORRICK, HERRINGTON & SUTCLIFFE LLP

51 West 52nd Street

New York, NY 10019

Telephone: +1 212 506 5061

Facsimile: +1 212 506 5151

Richard Caldarone (DC Bar No. 989575)
TAHIRIH JUSTICE CENTER

6400 Arlington Blvd., Suite 400

Falls Church, VA 22042

Telephone: +1 571 282 6161
Facsimile: +1 571 282 6162

Javier Arturo Dominguez

TAHIRIH JUSTICE CENTER

1717 St. James Place, Suite 450
Houston, TX 77056

Telephone: +1 713 496 0100
Facsimile: +1 713 481 1793

36"
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 37 of 125

Redacted
Exhibit |
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 38 of 125

Department of Homeland Security
U.S. Citizenship and Immigration Services

OMB No. 1615-0020; Expires 03/3 1/2015

1-360, Petition for Amerasian,
Widow(er), or Special Immigrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

START HERE - Type or print in black ink For USCIS Use Only
Part t. Information About Person or Organization Filing This Retumed Receipt
Petition (Individuals use the top name line; organizations use the second
line.) If you are a self-petitioning spouse or child and do not want USCIS to
send notices about this petition to your home, you may show an alternate
mailing address here. If you are filing for yourself and do not want to use an Resubmitied
alternate mailing address. skip to Part 2,
la, Ht Name 1b. Given Name 8 Middle Name
"7 Reloc Sent
2, Company or Organization Name emenen
3. -
Address - C/O - . esa
Chloe Walker, Tahirih Justice Center
4, Street Number and Name 5, Apt. Number
1717 Saint James Place 450
Cc Petitioner!
6. City 7. State or Province Applicant
Interviewed
Houston TX a
Bene Iclary
8. Country 9. Zip/Postal Code interviewed
USA 77056 [_] 1-485 Filed Concurrently

 

10. U.S. Social Security Number | 11. 4«Number 12. IRS Tax No. (if any)

 

 

[] Bene "A" File Reviewed

 

Classification

 

 

 

. Consulate
Part 2. Classification Requested (Check one):
C] a. Amerasian Priority Date
CI pb. Widow(er) of a U.S. citizen
Remarks:

c. Special Immigrant Juvenile
d. Special Immigrant Religious Worker
Cj) Yes [] No

e. Special Immigrant based on employment with the Panama Canal Company,
Canal Zone Government, or U.S. Government in the Canal Zone

Will the alien be working as a minister?

f Special Immigrant Physician

. Special Immigrant international Organization Employee or family member

ma

h. Special Immigrant Armed Forces Member

Self-Petitioning Spouse of Abusive U.S. Citizen or Lawful Permanent Resident

J. Self-Petitioning Child of Abusive U.S. Citizen or Lawful Permanent Resident

Kk, Special Immigrant Afghanistan or fraq National who worked with the U.S.
Armed Forces as a translator

1. Special Immigrant Iraq National who was employed by or on behalf of the
U.S. Government

Oo oo00no000g o

m. Other, explain:

 

 

 

Action Block

 

. ‘To Be Completed By
Atforney or Representative, ifuny
Fill in box if Form G-28 is attached to
represent the applicant

 

VOLAG Number

 

 

ATTY State License Number
TX 24064031

 

 

 

Farm 1-360 (03/05/13) N
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 39 of 125

 

Part 3. Information About the Person for Whom This Petition Is Being Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

la. Family Name (Last Name) 1b. Given Name (First Nante) Ie. Middle Name
2. Address - C/O
3a. Street Number and Name 3b. Apt. Number
4. City 5. State or Province
Héuston TE
6 Country : 7, Zip/Postal Code
USA. 77063
8. Date of Birth 9. Country of Birth 10. U.S. Social Security | 11, A-Number (if any)
(movddiany) Number
Honduras None eS]
12. Marital Status: Single [-] Married. () Divorced (] Widowed
13. Complete the items below if this person is in the United States, If an item is not applicable or the answer is “none,” leave the
space blank, Provide data below for the passport or other document used at the time of last arrival to the United States.
a. Date of Arrival (nun/ddyyyy) 99/05/2015 b. 1-94 Number
c. Passport Number None d. Travel Document Number None
e. Country of Issuance for Passport or Travel Document f. Expiration Date for Passport or
N/A Travel Document
g. Current Nonimmigrant Status No Lawful Status h. Current Status Expires
on (ninvidd yyy)

 

 

Part 4. Processing Information

Provide information on which U.S, consulate you want notified if this petition is approved, and if any requested adjustment of
status cannot be granted.

 

a. U.S. Consulate: City , b. Country

 

Ifyou gave a U.S. address in Part 3, print the person's foreign address below. If his or her native alphabet does not use Roman
letters, print his or her name and foreign address in the native alphabet.

 

a. Name b. Address

 

c. Gender of the person for whom this petition is being filed: () Male Female

d. Are you filing any other petitions or applications with this Efi No [1 Yes (How many? }
one?
e. Is the person this petition is for in deportation or removal

proceedings? C1 No Yes (Explain on a separate sheet of paper) -

f. Has the person for whom this petition is being filed ever .

worked in the U.S. without permission? XI No CL] Yes (Explain on a separate sheet of paper)
g. Is an application for adjustment of status attached to this {%] No [J Yes (Attach a full explanation)

petition?

 

CeO eens
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 40 of 125

 

Part 5. Complete Only If Filing for an Amerasian-

Section A. Information about the mother of the Amerasian
la. Family Name Ib. Given Name lc. Middle Name

 

 

 

 

2, Living? [[]No (Give date of death ) [Yes (Complete address line below) [_] Unknown

 

3. Address

 

Section B. Information about the father of the Amerasian:
If possible, attach a notarized statement from the father regarding parentage. Explain on a separate paper any question you cannot fully
answer in the space provided on this form. (Attach a full explanation.)

 

 

 

 

 

 

Ia. Family Name tb, Given Name le. Middle Name

2, Date of Birth (mm/dd/yyyy) 3. Country of Birth

4. Living? [[]No (Give date of death ) [_] Yes (Complete address line below) [_] Unknown
§. Home Address

 

+ Home Phone Number 7, Work Phone Number

a

 

 

8. At the time the Amerasian was conceived:

The father was in the military (indicate branch of service below and give service number here):

CT Amy tC Air Force C] Navy [} Marine Corps Cc) Coast Guard

=

 

 

b. (The father was a civilian employed abroad. Attach a list of names and addresses of organizations which employed him at that
tinte.

ce. (] The father was not in the military and was not a civilian employed abroad, Attach a full explanation of the circumstances.

 

Part 6. Complete Only If Filing for a Special Immigrant Juvenile Court Dependent

 

Section A. Information about the juvenile
List any other names used

None _. -

 

Answer the following questions regarding the person for whom the petition is being filed. If you answer “No,” explain on a separate
sheet of paper.

a, Have you been declared dependent upon a juvenile court in the United States, or have you been
legally commitied to, or placed under the custody of, an agency or-department of a State, or an [) No Yes
individual or entity appointed by a State or juvenile court?

b. Has a juvenile court declared that reunification with one or both of your parents is not viable due to No Wes
abuse, neglect, abandonment, or a similar basis under State law?

c. Have you been the subject of proceedings in which it was determined that it would not be in your best J No BX} Yes
interest to be retumed to your or your parent's country of nationality or last habitual residence?

 

iin nnne Sosa
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 41 of 125

 

Part 7. Complete Only if Filing as a Widow/Widower, a Self-petitioning Spouse of an Abuser,
or as a Self-petitioning Child of an Abuser

Section A. Information about the U.S. citizen husband or wife who died or about the U.S. citizen or lawful
permanent resident abuser
Ia. Family Name Ib. Given Name Ic. Middle Name

 

 

 

 

2. Date of Birth (un/dd/y49) | 3. Country of Birth 4, Date of Death (nuniddniy)

 

 

 

5. He or she is now, or was, at time of death a (check one):
[] a. U.S. citizen born in the United States

J b. U.S. citizen born abroad to U.S. citizen parents
C1 ¢. U.S. lawful permanent resident (Provide Ai)
[] a. U.S. citizen through naturalization (Provide A#)

CL] e Other, explain

 

 

Section B, Additional information about you

1. How many times have you | 2. How many times was the 3. Give the date and place where you and the person in Section A
been married? person in Section A married? were married. (ff you are a self-petitioning child, write "NiA")

 

 

 

 

4. When did you live with the person named in Section A? From (Afonth‘Year) until (Afonth Year) —

 

5. Ifyou are filing as a widow/widower, were you legally separated at the 1 No (1 Yes (ttach explanation}
time of the U.S. citizen's death? ,

 

6. Give the fast address at which you lived together with the person named in Section A, and show the last date that you lived
together with that person at that address:

 

 

 

7. [f you are filing as a self-petitioning spouse, have any of your children oO No C1 Yes (Show child(ren)'s full names):
filed separate seli-petitions? \

 

 

 

 

 

cc eee
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 42 of 125

 

Part 8. Complete Only If Filing a Special Immigrant Religious Worker Petition

 

 

Employer Attestation

 

 

 

1, Provide the following information about the prospective employer:

a, Number of members of the prospective employer's organization: [
b. Number of employees working at the same Jocation where the beneficiary will be
employed: [

 

¢. Number of aliens holding special immigrant or nonimmigrant religious worker status
currently employed or employed within the past 5 years: |
d. Number of Special Immigrant Religious Worker I-360 and Nonimmigrant Religious
Worker I-129 Petitions submitted by the prospective employer within the past $ years: f
2. Has the alien or any of the alien’s dependent family members previously been admitted to the CO No CI Yes

United States for a period of stay in the R classification for the last 5 years?

If "Yes," complete the table below. List the alien and any dependent family member's prior periods of stay in the R classification in
the United States for the last.5 years. Be sure to list only those periods in which the alien and/or family members were actually in
the United States in the R classification.

NOTE: Submit photocopies of Form 1-94 (Arrival-Departure Record), Form 1-797 (Notice of Action), and/or other USCIS
documents identifying these periods of stay in the R classification. If more space is needed, provide the information on additional
sheets of paper.

Period of Stay (nun/ddhayy)
From: To:

Alien or Dependent Family Member's Name

 

 

CENCE tee anas
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 43 of 125

En

3. Provide a summary of the type of responsibilities of those employees who work at the same location where the beneficiary will be
employed. If additional space is needed, provide the information on additional sheets of paper.

 

Position Summary of the Type of Responsibilities for That Position

 

 

 

 

 

 

 

 

 

4, Describe the relationship, if any, between the religious organization in the United States and the organization abroad of which the
alien is a member.

 

5. Provide the following information about the prospective employment:

a. Title of position offered.

 

 

 

b, Detailed description of the alien's proposed daily duties.

 

 

 

 

 

ETT Foo TI Na
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 44 of 125

SE SB TT

c. Description of the alien's qualifications for the position offered.

 

 

 

d. Description of the proposed salaried and/or non-salaried compensation.

 

 

 

e. List of the specific address(es) or location(s) where the alien will be working,

 

 

Does the prospective employer attest to all of the requirements described in statements 6 through 12 below?

6, The prospective employer is a bona fide non-profit religious organization or a bona fide organization that is affiliated with the
religious denomination and is tax exempl as described in section 501(c)(3) of the Internal Revenue Code of 1986, subsequent
amendment, or equivalent sections of prior enactments of the Intemal Revenue Code. If the prospective employer is affiliated with
the retigious denomination, complete the Religious Denomination Certification included in this form.

Yes No (IF"No," attach explanation(s)}
a P

7. The prospective employer is willing and able to provide salaried and/or non-salaried compensation at a level that the alien and any
dependents will not become a public charge,

 

[Lye — [--} No-(If No,” attach explanation(s))-— —— a —- con en ee

%, The funds to pay the prospective employee’s compensation do not include any monies obtained from the alien, excluding
reasonable donations or tithing to the religious organization.
(jYes L_JNo (If"No," attach explanation(s))

9 Ifthe position is not a religious vocation, the prospective employee will not engage in secular employment, and the prospective

employer will provide salaried and/or non-salaried compensatior.

L_] Yes [JNo (If"No." attach explanation(s))

 

AEE =a
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 45 of 125

a ___

10, The offered position is full time, requiring at Jeast an average of 35 hours of work per week.

[I Yes [] No (If"No," attach explanation(s))

11. The alien has been a religious worker for at least 2 years immediately before Form 1-360 was filed and is otherwise qualified for
the position offered.

{"] Yes (No (If"No," attach explanation(s))

12, The alien has been a member of the prospective employer's denomination for at least 2 years immediately before Form 1-360 was
filed.

(_] Yes L_] No (If "No," attach explanation(s))

I certify or attest under penalty of perjury under the laws of the United States of America that the contents of this
attestation, and the evidence submitted, are true and correct.

 

 

 

 

 

 

 

 

 

 

 

Signature Date (maivdd4hayy)
Printed Name Title
[ Ean as le

 

Employer/Organization Name

| |

 

 

 

 

 

Employer/Organization Street Address (Do nat use a post office or private mail box) Suite Number

| | | [

City State Zip Code
Daytime Phone Number Fax Number (ifany) E-Mail Address (ifm)

(with area code} ,

 

 

| J | | |

 

AAA —
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 46 of 125

 

 

Religious Denomination Certification

 

 

I certify under penalty of perjury under the laws of the United States of America that:

 

Naine of Petitioning Organization

is affiliated with:

 

Name of Religious Denomination

and that the attesting refigious organization within the religious denomination is tax-exempt as described in section 201(c)(3) of the
Internal Revenue Code of 1986, or equivalent sections of prior enactments of the Internal Revenue Code. The contents of this

certification are true and correct to the best of my knowledge.

Signature

Printed Name

Title

Date (nmvdd yyy)

Name of Attesting Religious Organization within the

religious denomination

Street Address of the Attesting Religious
Organization within the religious denomination
(do not use a@ post office or private mail box)

Suite Number
City

State

Zip Code 7
Daytime Phone Number (with area code)

Fax Number (if amy}

E-Mail Address (if an)

 

 

 

 

 

 

 

 

L
L

 

 

 

 

 

CNC

Torm 1-360 (03/05/13) N Page 9
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 47 of 125

 

Part 9. Information About the Spouse and Children of the Person for Whom This Petition Is Being Filed
A widow/widower or a self-petitioning spouse of an abusive citizen or lawful permanent resident should also list the

children of the deceased spouse or of the abuser. This includes biological and adopted children and stepchildren.

 

 

Ja. Family Name

 

1b. Given Name

 

le, Middle Name

 

1d. Date of Birth
(uimiddyyyy)

 

le. Country of Birth

 

1f. Relationship

(7) Spouse
[J Child

tg. A-Number

 

 

 

2a. Family Name

 

2b. Given Name

 

2c, Middle Name

 

2d. Date of Birth
(mmddyy)

 

Ze, Country of Birth

 

2f. Relationship
(J child

2g. A-Number

 

 

 

3a. Pamily Name

 

3b. Given Name

 

3c, Middle Name

 

3d. Date of Birth
(un/ddAnnar)

 

3e. Country of Birth

 

3f. Relationship
CJ Child

3g. A-Number

 

 

 

4a. Family Name

 

4b. Given Name

 

4c, Middle Name

 

4d. Date of Birth
fraddiyinn)

 

de. Country of Birth

 

4f. Relationship
(CP chit

4ze, A-Number

 

 

 

5a. Family Name

 

Sb. Given Name

 

5c. Middle Name

 

~-— 8d, Date of Birth——~~

(umédd yyy)

 

Se. Country of Birth

 

~ |5f. Relationship

f"} Child

5g. A-Number

 

 

 

6a. Family Name

6b. Given Name

 

6c. Middle Name

 

6d. Date of Birth
fnanvdd yyy}

 

6e. Country of Birth

 

 

6f. Relationship
[} Chitd

6g. A-Number

 

 

 

TT

Form 1-360 (03/05/13} N Page 10
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 48 of 125

 

Part 9. Information About the Spouse and Children of the Person for Whom This Petition Is Being
Filed (Continued)
A widow/widower or a self-petitioning spouse of an abusive citizen or lawful permanent resident should also list the
children of the deceased spouse or of the abuser. This includes biological and adopted children and stepchildren.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7a, Family Name 7b, Given Name Te. Middle Name

7d. Date of Birth Te. Country of Birth 7f, Relationship 7g. A-Number
(mivvddyyyy) CO Child

8a. Family Name 8b. Given Name 8c. Middle Name

8d. Date of Birth 8c. Country of Birth 8f. Relationship 8g. A-Number
(auni/dd)yxy)) {-] Child

9a. Family Name Sb. Given Name Sc. Middle Name

9d. Date of Birth 9e. Country of Birth 9f, Relationship 9g, A-Number
(ninvddnyy} (] Child

 

 

 

 

 

Part 10. Signature
Read the information an penalties in the instructions before completing this purt. if you will be filing this petition at a
USCIS office in the United States, sign below. if you will be filing it at a U.S. consulate or USCIS office averseas, sign in
Jront of a USCIS or consular official.

 

I certify, or if outside the United States, [ swear or affirm, under penalty of perjury under the laws of the United States of America,
that this petition and the evidence submitted with it is all true and correct, If filing this on behalf of an organization, | certify that lam
empowered to do so by that organization. ! authorize the release of any information from my records, or from the petitioning
organization's records, that U.S. Citizenship and Immigration Services needs to determine eligibility for the benefit being sought.

 

Signature Date Daytime Phone Number - Extension

_ q/x/ Lh

ie

 

 

Signature of USCIS Print Name Date
or Consular Official

 

 

NOTE: Ifyou do not completely fill out this petition or fail to submit required documents listed in the instructions, the person(s) filed
for may not be found eligible for a requested benefit, and the petition may be denied,

 

EE ea
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 49 of 125

 

 

 

Part 11. Signature of Person Preparing Form, If Other Than Above (Sign below)

 

1 declare that I prepared this petition at the request of the above person, and it is based on all information of which | have knowledge,

Attorney or Representative: In the event of a Request for Evidence (RFE), may USCIS contact you by fax or e-mail?

x] Yes [No

 

Signature (\ ;

 

Date

a/b

 

7 os
Print Your Name
Chloe Louise Walker

E-Mail Address

 

chloew@tahirih. org

 

Firm Name and Address

Pahirih Justice Center

1717 St. James Place, Suite 450
Houston, TX 77056

 

Daytime Phone Number (713) 496-0100
(-frea’Country Codes)

 

 

Fax Number (if anv) {713) 481-1793

 

 

 

cc

Form 1-360 (03/05/13) N Page 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 50 of 125

Redacted
Exhibit 2
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 51 of 125

. .

8/30/2016 4:33:14 PM

IG { N AL Chris Daniel - District Clerk Harris County
¥ Envelope No, 12452875
: By: CLAUDIA MARQUEZ

Filed: 8/30/2016 4:33:34 PM

NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

CAUSE NO. pe
4

A CHILD

IN THE INTEREST OF § IN THE DISTRICT COURT
§ .

2 diy
§

Ea eee ee ed § 315th JUDICIAL, DISTRICT

mii, §
XC
§
§
§

HARRIS COUNTY, TEXAS

DECLARATORY GME

On September 6, 2016, the Court heatd Petitioner’s Petition for Declaratory Judgmene,

Appearances

Petitioner, ee, appeared in person and

through attorney of record, Chloe |., Walker, and announced ready.
Juzisdicton

The Court, after examining the record and the evidence and argument of counsel, finds that
ir has jurisdiction over the subject matter and che parties in this case.

Service
The Court finds that no persons were entitled to citation in this case.
Jury
A jury was waived, and all questions of fact and of Jaw were submitted to the Court.
PRL OS os a et = ee ee te

The court finds thar the following individual is the subject of this suic

Name: ha a ae

Sex: Female

Dare of Bich: EI fe 17)

 

Cas: No, a: Jn ee Page | of 4

Declaratory Judpment

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the time of Imaging
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 52 of 125

Place of Birth: San Francisco de Becerrea, Olancho, Honduras
Current Residence: = Houston, Harris County, Texas
Macital Seacus: Unmarried

Relief Greated

ITIS ORDERED as follows:

1) Petitioner ts entitled to a finding of her best interests in order to prevent further harm to
her: ,

2) That this District Court of the State of Texas has subject matter jurisdiction to enter
Declaratory Judgments to declare rights, status, and other legal relations regarding those persons
over whom this court has persona) jurisdiction purstant to the Texas Uniform Declaratogy
Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies Code;

3) That this court has personal jurisdiction over [ii
MEE, the subject of this suit, as she resides within the geographical boundaries of the State of

Texas;

4) That venue in Harris County is proper in this causc 2s
Es, che subject of this suit, resides within the geographical boundaries of

Harris County, Texas;

5) That this court is a juvenile court, a court located in the United States having jurisdicdon
under the State law to make judicial determinations about the custody and care of juveniles;

6) Tha es is dependent upon this juvenile

court in accordance with the laws of the State of Texas while she is residing in the State of Texas;

8) The Court farther finds char che I

been abused, abandoned, and neglected. Based on evidence presented at the hearing on this case,
the Court specifically finds pursuant to TEX. FAM. CODE §§ 151.102(1), 251.001(1), (4):

6 ) «2s abused and neglected by her
mother, es, whose boyficnd ay
_sesually_abuscd Se and who did not protect

Se £10970 such abuse after learning about it.
bE 5 abandoned and neglected by

her father, i, who bas vot financially or emodonally

| —____________ ies

 

Couse No EE: fn re Page 2 of 4

Declaratory Judgment
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 53 of 125

9) Based on the above findings, the Court further that the Petitioner, eae]

cannot ceunify with her mother,

aE ee,
MEE, because she abused and neglected [i
as.

10) Based on the above findings, the Court further finds that Petitioner,
, cannot reunify with her father,

= aa
GEE, because he sbindoned and négleced is
(mer se ar} .

10) Based on the above findings, the Court further finds that it is noc in (a |]

I s best interest co be returned to her country of last habitual

residence, Honduras, because she was abused, neglected and abandoned by her parents in that
country and has no one to protect her and care for her in Honduras.

11) ‘That the Petitioner, [iis < Petition
for Declaratory Judgment should in all things be GRANTED.

Aittomey’s Fees

IT IS ORDERED that attorneys fees shall be paid by the party who bore them.

Costs

IT 15 ORDERED that costs of court are to be borne by the party who incurred them.

The Court finds char [ie Sea ee LT | has been ordered

unable to pay costs due to indigency.
Dischasre fom Discovery Retention Requirement

IT IS ORDERED that the parties and their respective attorneys are discharged from the
requirement of keeping and storing the documents produced in this case in accordance with rule
191.4{d) of the Texas Rules of Civil Procedure,

Relief Not Granted

1T TS ORDERED that all celief requested in this case and not expressly granted is denicct.
All other terms.of the prior ordets not specifically, modified in this order shall remainin full force

and effect.

 

Corse No |. | Page 3 of 4

Declurutary Judgment
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 54 of 125

Date of Order

SEP C6 2016
SIGNED on- ;

 

————

JUDGE PRESIDING

APPROVED AS TO FORM ONLY:

TAHIRIH JUSTICE CENTER
1717 St James Place, Suite 450
Houston, TX 77056

Tel: (713) 496-0100

Pax: (713) 481-1793

By;_/s/ Chloe L. Walker

CHLOE L. WALKER
State Bar No. 24084031
E-mail: chloew(@tahirilore
Attorney for Petitioner

 

 

 

Conse No i : i: +e : Page 4 of 4

Declaratory Judgment
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 55 of 125

STATE OF Texas
COUNTY oF HARRIS

i Chis Osaka, Distr

this is a tue and conmeey ork Of Hemis County 1 cart
Corrtct mony sears GSSS, that

in iny offre, diss of hand el cod fied and ce recrdad

Si =a 2
= 2
"heiy ~

tty “
Mooney)

   

rae gaueettl

a
oi"

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 56 of 125

Redacted
Exhibit 3
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 57 of 125

U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Adininistrative Appeals Office

20 Massachusclis Ave.. N.W., MS 2090
Washington. DC 20529-2090

US, Citizenshi
and Immigration
Services

 

HOUSTON TX 77083

DATE: FEB. 19, 2019 FILE:
PETITION RECEIPT 4: iy
I-290B RECEIPT 4+:

PETITION: FORM 1-360, PETITION FOR AMERASIAN, WIDOW(ER), OR SPECIAL IMMIGRANT
ON BEHALF OF PETITIONER:

JAVIER ARTURO DOMINGUEZ, ESQUIRE
TAHIRIH JUSTICE CENTER

1717 SAINT JAMES PL STE 450
HOUSTON TX 77056

Enclosed is the non-precedent decision of the Administrative Appeals Office (AAO) for your case. If you
believe we incorrectly decided your case, you may file a motion requesting us to reconsider our decision,
reopen the proceeding, or both. The requirements for motions are located at 8 C.F.R. § 103.5. Motions must
be filed on a Form 1-290B, Notice of Appeal or Motion, within 33 days of the date of this decision. This
time period includes three days added for service by mail.

The Form 1-290B website (www.uscis.gow/i-290b) contains the latest information on fee, filing location, and
other requirements. Please do not mail any motions directly to the AAO.

Thank you,

Ke atae) CP falurol

Barbara Q. Velarde
Chief, Administrative Appeals Office

REV 11/2018 Www.uscis.gov
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 58 of 125

 

US. Citizenship Non-Precedent Decision of the
and Immigration Administrative Appeals Office
Services

MATTER OF DATE: FEB. 19, 2019

APPEAL OF HOUSTON, TEXAS FIELD OFFICE DECISION

PETITION: FORM 1-360, PETITION FOR AMERASIAN. WIDOW(ER), OR SPECIAL
IMMIGRANT

The Petitioner seeks classification as a Special Immigrant Juvenile (SH) under sections 101(a)(27)(J)
and 204(a)(1)(G) of the Immigration and Nationality Act (the Act), 8 U.S.C. §§ 1101(@)(27)(J) and
1154(a)(1)(G). The Director of the Houston. Texas Field Office denied the Petitioner's Form 1-360,
Petition for Amerasian, Widow(er), or Special Immigrant (SIJ petition), and the matter is now before
us on appeal. On appeal, the Petitioner submits a brief. Upon de novo review, we will dismiss the
appeal.

I. LAW

To establish eligibility for SU classification, a petitioner must establish that she is unmarried, under
21 years of age, and has been subject to a state court order determining that she cannot reunify with
one or both of her parents due to abuse, neglect, abandonment, or a similar basis under state law.
Section 101(a)(27)(J\(i) of the Act; 8 C.F.R. § 204.11(c). The petitioner must have been declared
dependent upon a juvenile court, or the juvenile court must have placed the petitioner in the custody
of a state agency or a guardian appointed by the state agency or the juvenile court. Section
101(a)(27)(J)G) of the Act. The record must also contain a judicial or administrative determination
that it is not in the petitioner’s best interest to return to her or her parents’ country of nationality or
last habitual residence. Section 101(a)(27)(I)(ii) of the Act.

SIJ classification may only be granted upon the consent of the Department of Homeland Security
(DHS), through U.S. Citizenship and Immigration Services (USCIS), when the petitioner meets all
other eligibility criteria. Section 101(a)(27)(J)(i)-(iii) of the Act. The petitioner bears the burden of
proof of demonstrating eligibility by a preponderance of the evidence. Matfer of Chawathe, 25 I&N
Dec. 369, 375 (AAO 2010).

Il. ANALYSIS

The Petitioner, a native and citizen of Honduras, entered the United States without inspection,
admission, or parole in September 2015. She filed the instant SIJ petition in September 2016,
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 59 of 125 .

A. District Court Orders

In September 2016, when the Petitioner was 17 years of age, a District Court for the 313th Judicial
District in Harris County, Texas (District Court), issued a Declaratory Judgment finding the
Petitioner “dependent upon th[e] juvenile court in accordance with the laws of the State of Texas,
while she is residing in the State of Texas.” The District Court further found that the Petitioner was
“abused, abandoned, and neglected” pursuant to sections 151.102(1) and 251.001(1), (4) of the
Texas Family Code (Tex. Fam. Code), and that reunification with both her mother and her father
was not viable on the basis of the abuse, abandonment, and neglect. The District Court last found
that it was not in the Petitioner’s best interest to return to her home country of Honduras “because
she was abused, neglected[,] and abandoned by her parents in that county and has no one to protect
her and care for her” there.

Underlying the District Court’s Declaratory Judgment, and also in the record, is a hearing transcript
and the Petition for Declaratory Judgment filed by the Petitioner before ihe court. The hearing
transcript mirrors the contents of the Declaratory Judgment, documenting a short hearing whereby
the District Court took testimony and issued its findings. The Petition likewise mirrors that
contained in the Declaratory Judgment, but specifies that the Petitioner sought the judgment pursuant
to section 37.004 of the Texas Civil Practice and Remedies Code (Tex. Civ. Prac. & Rem. Code)
because she was “in need of an order from the court to prevent further harm to {her] by virtue of
[her] circumstances.” The Petition is accompanied by an affidavit from the Petitioner, whereby she
described the abuse and neglect she suffered at the hands of her mother, who failed to protect her
from sexual abuse, and the abandonment and neglect she suffered at the hands of her father, who
failed to support her financially or emotionally or otherwise play a role in her life since birth.

B. No Qualifying Declaration of Dependency or Placement of Custody

The Director determined, based on the above evidence, that the District Court's Declaratory
Judgment did not contain a qualifying declaration of juvenile dependency or placement of child
custody.

For SIJ classification, a juvenile court must have declared the SIJ petitioner dependent on the court,
or must have legally committed the petitioner to, or placed the petitioner under the custody of, a state
agency or department, or an individual or entity appointed by the state agency or juvenile court.
Section 101(a)(27)(J)(i) of the Act. The juvenile court’s dependency declaration must be made in
accordance with state law governing such declarations. 8 C.F.R. § 204.1 I(c)(3). While the language
of juvenile court orders may vary according to individual state child welfare laws, the record must
establish that the juvenile court’s dependency declaration meets the requirements of the Act and
related regulations. See Budhatoki v. Nielsen, 898 F.3d 504, 513, 517 (Sth Cir, 2018) (stating that, in
the context of SIJ classification, dependency has a “specific federal meaning™ and it is not the
presence of “formulaic language in-. . . state court orders” which will establish a qualifying
dependency order); see also 6 USCIS Policy Manual J.3(A)(2), https://www.uscis.gov/policymanual

tw
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 60 of 125

Mater o/

(explaining how USCIS assesses the sufficiency of state court orders under the Act and relevant
regulations).

On appeal, the Petitioner asserts that the Director’s decision relied on an “improper retroactive
application of policy,” in that it cited to USCIS Policy Manual provisions regarding eligibility for
SIJ classification issued after the filing of her SIJ petition. She similarly asserts that the USCIS
Policy Manual provisions regarding SIJ status were an “improper regulatory enactment which failed
to comply with rule-making procedures mandated by the Administrative Procedures Act.” The
Petitioner is correct to the extent that she asserts that the USCIS Policy Manual provisions regarding
SIJ status were issued in October 2016, after her submission of her SIJ petition. However, the
provisions do not alter or otherwise impose additional eligibility or evidentiary requirements on an
SIJ petitioner. Instead, they merely reiterate, and provide additional guidance as to, that required by
section 101(a)(27)(J) the Act and 8 C.F.R. § 204.11—both in effect at the time of the submission of
the Petitioner’s SII petition.

In the Declaratory Judgment issued in this case, the District Court declared that the Petitioner was
“dependent upon this juvenile court in accordance with the laws of the State of Texas,” but did not
specify the state child welfare law that it applied in reaching this determination. In the Petition
underlying the Declaratory Judgment, the Petitioner cited to section 37.004 of the Tex. Civ. Prac, &:
Rem. Code; however, section 37.004 does not. describe juvenile dependency proceedings or
otherwise address the care and custody of juveniles, instead providing for the general right to obtain
a declaratory judgment:

A person interested under a deed, will, written contract, or other writings constituting a
contract or whose rights, status, or other legal relations are affected by a statute, municipal
ordinance, contract, or franchise may have determined any question of construction or
validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a
declaration of rights, status, or other legal relations thereunder.

Tex. Civ. Prac. & Rem. Code § 37.004 (West 2016). Finally, neither document shows, and the
Petitioner does not claim, that the District Court made any ruling on the Petitioner’s custody in the
Declaratory Judgment or in any other related proceedings. and the remaining evidence of record
does not otherwise show that the District Court issued a qualifying dependency declaration or
custody placement in accordance with state law, as section 101(a)(27)(J)() of the Act and 8 C.F.R.
§ 204.11(c)(3) require. '

 

"In her brief on appeal, the Petitioner additionally asserts that the Director’s decision erred in telying on unpublished
decisions from our office to support the finding that the record did not include a qualifying dependency declaration or
custody placement. The Petitioner is correct to the extent that she asserts that our unpublished decisions do not bind
USCIS in future adjudications, see 8 C.F.R. § 103.3(c). and instead apply existing law and policy to the specific facts of
the individual case and may be distinguishable based on the evidence in the record of proceedings, the issues considered,
and applicable law and policy. However. the citation to unpublished decisions had no impact on the ultimate outcome in
the case, as the Director correctly applied the requirements of section 101(a)(27)Q)(i) of the Act and 8 C.F.R.
§ 204.1 1(c)(3).

ls
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 61 of 125

‘on

C. USCIS* Consent is Not Warranted

The Director additionally concluded that, because the District Court's Declaratory Judgment did not
contain a qualifying dependency declaration, USCIS’ consent was not warranted,

USCIS’ consent determination is an acknowledgement that the request for SIJ classification is bona
Jide, such that the petitioner sought the requisite determinations primarily to gain relief from parental
abuse, neglect, abandonment, or a similar basis under state law, and not primarily or solely to obtain
an immigration benefit. H.R. Rep. No. 105-405, 130 (1997) (reiterating the overall policy goal and
requirement that the requisite SIJ findings be “sought primarily for the purpose of obtaining relief
from abuse or neglect,” not for “the purpose of obtaining the status of an [individual] lawfully
admitted for permanent residence”). To determine if consent is warranted, USCIS first reviews the
record to ensure it contains the requisite determinations of juvenile dependency or custody, best
interest, and non-viability of parental reunification due to abuse, neglect, abandonment, or a similar
basis under state law. See section 101(a)(27)(1)(G)-Gii) of the Act (providing that SI classification
may only be granted, upon the consent of USCIS, when the petitioner meets all other eligibility
criteria); see also 6 USCIS Policy Manual, supra, at J.2(A) (providing that, “[i]f a juvenile court has
made certain findings, under state law, on dependency or custody, parental reunification, and the
best interests of the child, then the child may be eligible for SIJ classification”). If all the requisite
SVJ findings are present, USCIS then reviews the record to ensure that each finding is supported by a
reasonable factual basis. See 6 USCIS Policy Manual, supra, at J.2(D\(5) (providing that, “[iJn order
to exercise the statutorily mandated . . . corisent function, USCIS requires that the juvenile court
order or other supporting evidence contain or provide a reasonable factual basis for each of the
findings necessary for classification as an SIJ"). The evidence need not be overly detailed, but must
indicate that the juvenile court made an informed decision in order to be considered reasonable. Id

In the present case, USCIS’ consent is not warranted because, as discussed above, the requisite
determination of juvenile dependency or child custody was not made. and because there is otherwise
insufficient evidence to establish that the Declaratory Judgment was sought to provide relief from
parental mistreatment, as opposed to obtain an immigration benefit. In the hearing transcript, the
District Court itself issued its findings and ultimately concluded that the Petitioner was “entitled to
Special Immigrant Status as defined by Section 101(a)(27)(J) of the Immigration and Naturalization
[sic] Act.” This suggests that the hearing, and subsequent Declaratory Judgment, principally
concerned the Petitioner's eligibility for a benefit under federal immigration law, as opposed to a
request for protection under state child welfare laws. Accordingly, and in light of the above, the
Petitioner has not demonstrated that her request for SH] classification is bona fide and merits USCIS’

consent.

Ill. CONCLUSION

We acknowledge the District Court’s determination that the Petitioner was subjected to abuse,
abandonment, and neglect by her parents, and we do not question the unfortunate facts as articulated
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 62 of 125

Matter of aay

in the record. However, the District Court’s Declaratory J udgment lacks a qualifying dependency
declaration or custody placement. Because the Petitioner is ineligible on this ground and has not
established that her request for SIJ classification is bona fide, USCIS’ consent to her SI
classification is not warranted.

ORDER: The appeal is dismissed.

Cite as Matier of DA A s0 Feb. 19, 2019)
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 63 of 125

Redacted
~ Exhibit 4
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 64 of 125

+

NOTICE: THIS DOCUMENT

CONTAINS SENSITIVE DATA
CAUSE NO i
IN THE INTEREST OF: IN THE DISTRICT COURT
aa, 315th JUDICIAL DISTRICT

A MINOR CHILD, HARRIS COUNTY, TEXAS

SOR 60n 6Gn 67 0G 60 bon con

AFFIDAVIT OF

IN SUPPORT OF HER PETITION FOR DECLARATORY JUDGEMENT

BEFORE ME, the undersigned authority, personally appeared Ta) Saran!
EE, the subject of this suit who, by me duly sworn, deposed as follows:

Olancho, Honduras. I am 17 years old.

3. My mother lives in San Francisco de Becerra, Olancho, Honduras.

NV

4. Ido not know where my father currently lives. The last place I knew he lived in was in

Patuca, Olancho, Honduras.

5. I currently live with a family friend, ee ae os and her two young songigfand
a «: DE Houston, TX 77083. ——

6. Iam submitting this affidavit in support of my request for a Declaratory Judgement.

7. My parents have been separated for as long as I remember. I lived with my mother in San

Francisco de Becerra for all of my life before coming to the United States. I also lived with

my seven siblings.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 65 of 125

8.

eo ; os

Maca x /

As a child, my siblings and I never knew our father. My mother told me that my father
abandoned us when I was an infant. As a young child, my father never visited me, called

me, or supported me. I felt resentment that my father was not a part of my life. No one in

my family knew anything about where he was or why he left. All we knew is that he lived

10.

11.

in another place. For most of my childhood, my- mother believed that he lived in San
Francisco de la Paz, Olancho, Honduras. This is the place where my parents met and my
father was born. /
One day, many years ago, my family went to San Francisco de la Paz to get some official
documents. While we were in town, my mother went to where she believed my father was
to ask about him. However, no one knew where he was.

One day when I was around 12 or 13 years old, my mother ran into him a market in a town
called Juticalpa nearby my hometown. After realizing it was my father, my mother called
me. When my mother called me, she told me that she wanted me to speak to someone on
the phone. She put my father on the phone who introduced himself to me and asked if I
wanted to see him. He told me that he was living in Patulca with his uncles which was
about two or three hours away ona bus. Two weeks later, he came to visit me.

From that point on, my father and I talked on the phone about once a month. He would ask

me how I was doing. He would always say that he was going to send me money for my

school expenses, but never did: On-the days he promised to send me money, he would call ---- -- -----

me and make up some excuse, saying it was “bad luck” and that something more important

came up.

. It felt nice finally knowing my father, but he did not feel like my father because we spent

so little time together. He did not treat me how a daughter should be treated. He only came
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 66 of 125

to visit me three times over the years. He never provided me any financial or emotional
support.

13. When I was around 14 years old, my mother met my step-father, [J . My
mother met him through mutual family members and acquaintances at a funeral. That day,
he came over to our house and my mother introduced him to us.

14. Soon after, my mother began to go out with him. He began to visit my mother often. He
was nice to us at first, Although he still lived with his mother in La Concepcion, Olancho,
it was like he lived with us. He was at our house all day and would spend the night often.

sim” did not work. He and his mother were supported by i s other siblings.

iii was a heavy drinker. After about a year after getting together with my mother, he
got very sick from drinking. He was in the hospital for about a month. Because he got ill,
he stopped drinking for a short while, but soon returned to his old vice. My mother stayed
with him despite his alcoholism.

17, When I was about 15 years old, tried to sexually abuse me. One day around the
end of November 2014, he was spending the night at our house. There were no closed
rooms in our house. They are more like open shared rooms that are divided with sheets. |
remember that night; J was trying to fall asleep. I was lying in bed, when | felt that someone

was close. Then I felt that someone was touching me on my private parts. I started calling

monnnnnnnn nnn Ut for help- My mother was not responding to my cries for help because she was sleeping ~ -

I think that he thought I was sleeping but when I cried for help, he stopped. I told him that
I was going to tell my mom what happened. It hurts me to talk about wha i did to

me.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 67 of 125

lil fo ‘

eed a

18. The next moming, he started to stare at me all the time. He looked at me with desire. I
called him out, saying “what are you looking at?” and hoping that my mother would
overhear. She did. My mom confronted him, but ST denied it when my mother
confronted him. My mom did not believe me. She believed him.

19, She did not call the police, or take me to the doctor or sought to protect me in any way, She
did not even ask me how I was doing or how it felt. This made me feel like I did not have
anyone to protect me from him.

20. From that day forward, would tease me and look at me with desire basically every
day that he was in our house. When he would look at me that way, I felt unsafe. { felt
like he was going to try and abuse me again, I wanted him to stop bothering me. And I
really did not want him to touch me again.

21. About a week after it happened, I decided to leave my mother’s house. Because I had been
in contact with my father, ] called my father and asked him if ] could visit him. He invited
me to come on a vacation with him and his family. I was not comfortable telling my father
abouts abuse at this time. I just wanted to get away from my mother’s house as
quickly as possible. I took a bus to El Paraiso, another state in Honduras, where he was on
vacation with his wife and his wife’s three children.

22.1 told my mother that I was leaving since she did not want to separate from a.

~ a despite what-he did to me- My mother’s excuse was-that she could-not leave from Jt
because she was expecting his child. It made me feel really sad that she valued her
relationship with ail over me because I was her child and he was just the dad of a

child she was expecting.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 68 of 125

23

© ©

. The day I arrived in El Paraiso was the first time I met my father’s family. It was my father,

his new wife Zz her 10 year old daughter and a: two older sons who were 18 and 20
years old. I do not remember the names of her sons. They showed me around the three
rooms of the small house where they were staying. The night I arrived, we were watching

television and preparing dinner.

24. At bed time, I went to my step-sister’s room because we were going to share the bunk bed.

At that time, my step-sister went to the outhouse and left me in the room alone. Soon after,
I felt someone on my bed. At first I thought it was my step-sister, but then I felt that
someone was touching me inappropriately on my private parts. | realized it was one of
a: sons. When J asked him what he was doing, he told me not to say anything, He said
“we are going to have fun” and then covered my mouth. [ tried to yell at him to stop
touching me. He said that no one would hear me because no one was home and I could not
yell because he had his hands over my mouth. After that he had sex with me against my
will. He left the room and about a half hour later my step-sister came back. | asked her
where she had gone but she did not answer me. I felt so much sadness and desperation. |
had come to be with my father to escape the abuse iim only to be assaulted by

another a man. I did not feel safe with my father and his family.

. Afterwards, I went around the house looking for my dad and there was no one else in the

~-house.-I-found out-later that my father, J and her sons had gone to a party after me and.

my step-sister went to bed.

. The next morning at dawn, I talked to my father. I told him what mM: son had done to

me, My father told J. a went out to look for her son who was now gone. She tried
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 69 of 125

30

C C}

calling him but he did not answer and she tried calling his friends, but they did not know

where he was.

- My father said that he wanted to talk to the police about what happened and agreed.

They wanted to confront i's son over what had happened, but he fled.

. My father took me to the doctor’s office that day. After the doctor's assessment, the doctor

told me that nothing happened and that there were no visible signs of harm on my body.
My father was relieved to hear that which made me feel like he did not believe me. I did
not know what to do because I did not feel safe with my mom and now I did not feel safe
with my dad. At that moment, I just knew that ] wanted to leave. I did not have anywhere
else to go except back San Francisco de Becerra. | asked my father for the bus fare back

to my mother’s house. That same day, I returned back to San Francisco de Becerra.

. When I returned to San Francisco de Becerra, I went to my mom’s house but was

there. I told my mom what happened in El Paraiso but she did not do anything in response.
She did not confront my father about what happened El Pairiso. My father tried calling me
through my mother’s phone five times after I had left. My mother did not answer him,
because she knew I was upset and did not want to talk to my father. After that, my father

stop trying to call me.

My mother still refused to leave and he continued to harass me. He would‘make--- - --- -----

sexually suggestive hand gestures at me but he would be sure not to do it in front of my

mom.

31 SR was drinking a lot again. When he would drink, his sexual advances became more

aggressive. He would say inappropriate things about me, He would say things about how
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 70 of 125

C C3

“aaa Mc

a

good my body looked. I confronted him in front of my mom. a dia not deny it. He
said that he was drunk and sometimes drunk people say things like that. My mother did not
respond; she would only tell me to not pay attention to him.

32. Over the next few months, ] was very uncomfortable and still felt unsafe with
around, It got to the point that when he would get drunk, | would go spend the night at my
sister's house, My mother never said anything. My mother never did anything to protect
me. It was not fair that I could not feel safe in my own home.

33. 1 told my uncles what was going on. I told them what had done to me. However,
they did not confront my mother ori cither. They all knew that my mother would
never leave i. They also realized that I could no longer live at home but they were
unwilling to care for me. I had nowhere to go. The only way my uncles knew to help me
was to help me come to the United States.

34. I feel that my mother and father cannot protect me. I was scared to go to the police for what

(ER had done to me. My mother would hate me if I ever reported E's abuse.
My mother will always love him no matter what he does. I do not think that the laws in
Honduras could protect me, even less so if my mother does not support me.

35. I left my home in Honduras on August 8, 2015. The journey was challenging physically

and emotionally. I was apprehended by Customs and Border Patrol on September 5, 2015

fon nn en NEAT ROMA,-TX. I was placed:in the custody of the Office of Refugee Resettlement (ORR). - - -

I lived in an ORR shelter in Driscoll, TX until I was released to live vith iii
WR on approximately December 9, 2015. I know [because my cousin is the

daughter of [fs aunt. My mom has been friends with] and her family for a long
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 71 of 125

36,

37.

38,

39.

a , :
\

time. I knew (eS when she lived in Honduras. She came to the United States with her
sons a couple of years before E did.

Since J have been living here in the United States, I still have not had any contact with my
father. 1 call my mother every week or two to see how my siblings are doing. My brothers
tell me that my mother is still with i and everything remains the same in their
relationship. He is still over at my mother’s house all of the time. When I talk to my
mother, I fee] that my mother does not emotionally support me. She doés not send me any
money. [is the one who cares and provides for me.

I fee] happy and safe here in the United States. jis very supportive. She treats me well
and meets my needs. She sees me as her daughter and I see her as a mother. She always
takes an interest in me. After school she asks how am I doing and advises me to not do bad
things. She tells me that she wants me to study and to be a good person. She talks to me
about church and God. I] know that works a lot to support me and her two sons.
However, she still makes the time for me. On Saturdays we all go out to dinner as a family

and on Sundays we go to church.

lam currently a student at [ieee eee) 1am starting the tenth grade at the end

of August. | love school. Math is my favorite subject. I have made friends and I am trying

my best to leam English. My goal is to graduate from high school, [ would like to have a

This statement was prepared with the help of a Spanish-English interpreter and orally
translated to me in its entirety. | certify under penalty of perjury, under the laws of the
United States of America, that the above statements are true and correct to the best of my

knowledge.”
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 72 of 125

fo
* !
}

“anita

Further affiant sayeth not.

elitteale

 

 

 

 

 

 

 

 
 
     

 

vt,
ty

Sur" + #0,

    

rete
Mana

Date
SIGNED under oath before me on this Ih day of August 2016.
itlay, — =
Unalie, _ ANA TERESA CASTELLANO

 

Coram, Expiras 05-04-2020
Notary ID_130649930 _i Notary Public, State of Texas

gp conn Public, State of Texas
*

 

 

 
  

   
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 73 of 125

Redacted
Exhibit 5
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 74 of 125

5/25/2016 2:47:41 PM

Chris Daniel - District Clerk Harris County
Envelope No. 10820482

By: LONNA EVERS

Filed: 5/25/2016 2:47:41 PM

NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA
CAUSE NO.
IN THE INTEREST OF § IN THE DISTRICT COURT
§
§
§ .
[ret ay, Oe) a a ee § JUDICIAL DISTRICT
eae §
§
§
A CHILD
§ HARRIS COUNTY, TEXAS

PETITION FOR DECLARATORY JUDGMENT

1. Discovery in this case is intended to be conducted under level 2 of rule 190 of the °
Texas Rules of Civil Procedure.

2. Petitioner objects to the assignment of this matter to an associate judge for a trial on
the merits or presiding at a jury trial.

3. This suit is brought by ;
Petitioner, who is a resident of Harris County, Texas, by and through her attorney of record,
Petitioner has not been issued a driver's license. Petitioner has not been issued a Social Security
number.

4, Petitioner seeks a declaratory judgment pursuant to the Texas Uniform Declaratory
Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies Code which authorizes a
petson whose rights, status, or other legal relations are affected by a statute, municipal ordinance,
contract, or. franchise to request determination by che Court any question of construction or validity
arising the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights,

_ Status, or other legal relations there under. TEX. Civ. PRAC. & REM. CODE.§ 37.004, Retitioner sceks-——-----—--

a declaratory judgment from this District Court in accordance with the laws of the State of Texas.
Petitioner requests that the District Court find:

1) Petitioner is in need of an order from the court to prevent further harm to the child by
virtue of the child’s circumstances;

2) That this District Court of the State of Texas has subject matter jurisdiction to enter

Declaratory Judgments to declare rights, status, and other legal relations tegarding those persons
over whom this court has personal jurisdiction;

 

‘tre ial Page 1 of 2

Petition for Declaratory Judgement
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 75 of 125

3) That this court has personal jurisdiction over [iit

MS, the subject of this suit, as she resides within the geographical boundaries of the State of
Texas;

4) That venue in Harris County is proper in this cause 1s ey

, the subject of this suit, resides within the geographical boundaries of
Harris County, Texas;

5) That this court is a juvenile court, a court located in the United States having jurisdiction
under the State law to make judicial determinations about the custody and care of juveniles, as such
term is defined in 8 CFR § 204.11;

6) Ta I i. dependent upon this juvenile

court in accordance with the laws of the State of Texas while she is residing in the State of Texas;

7) That reunification with one or both parents of
BES is net viable due to abuse, neglect or abandonment or a similar basis found under TEX.
FAM. CODE § 151.102(1), 153.005(c)(2) and TEX, Fam. CODE § 261.001 (1), (4).

8) That it is not in the best intercst of [a

the subject of this suit, to be returned to her country of nationality, Honduras, because of abuse,
neglect, or abandonment or a similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2)
and TEX. FAM. CODE § 261.001(1), (4).

9). No request is made for the award of attorney’s fees in this cause. Petitioner has filed an
Affidavit of Inability to Pay Court Costs.

Petitioner prays that citation and notice issue as required by law, that the Court render
judgment as requested above, and for all further relief authorized by law.

Respectfully submitted,

TAHIRIH JUSTICE CENTER
1717 St. James Place, Suite 450
Houston, TX 77056

Tel: (713) 496-0100

Fax: A
By:

CHLOE. WALKER
State Bar No. 24084031
E-mail: chloew@tahisih.org
“I ttorney jor Petitioner

 

/n re Page 2 of 2

Petition for Decinratory Judgement
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 76 of 125

Redacted
Exhibit 6
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 77 of 125

€) y U.S. Department af Homeland Sccurity

Houston Field Office
SLU Civars Rd Suive 100
Housten, TX 77067-4416

US. Citizenship
and Immigration
services

 

MAY 23 2013

Date:

ie eel icakaer Sw
(ee a eS MSC

Houston, TX 77083

NOTICE OF INTENT TO DENY
FORM 1-360, PETITION FOR SPECIAL IMMIGRANT JUVENILE

aT

Thank you for submitting Form 1-360, Petition for Special Immigrant, to U.S. Citizenship and
Immigration Services (USCIS). The purpose of this notice is to inform you that it is the intent of USCIS
to deny the Form 1-360, Petition for Special Immigrant, filed on September 12, 2016, in accordance with
Section 101(a)(27)(J) of the Immigration and Nationality Act (INA or Act), as amended.

Applicable Law

Section 203(b)(4) of the Act allocates immigrant visas to qualified special immigrant juveniles as
described in Section 101{a)(27\J) of the Act. Section 101(aX27\(J) of the Act defines a special

immiprant juvenile as:

an immigrant who is present in the United States-

(i) who has been declared dependent on a juvenile court located in the United States or
whom such a court has legally committed to, or placed under the custody of, an
agency or department of a State, or an individual or entity appointed by a State or
juvenile court located in the United States, and whose reunification with | or both of
the immigrant’s parents is not viable due to abuse, neglect, abandonment, or a similar
basis found under State law;

(ii) for whom it has been determined in administrative or judicial proceedings that it
would not be in the alien’s best interest to be returned to the alien’s or parent’s
previous country of nationality or country of last habitual residence; and

(iii) | in whose case the Secretary of Homeland Security consents to the grant of special
immigrant juvenile status, except that-

() no juvenile court has jurisdiction to determine the custody status or placement of
an alien in the custody of the Secretary of Health and Human Services unless the
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 78 of 125
© ©

Secretary of Health and Human Services specifically consents to such
jurisdiction; and

(11) ‘no natural parent or prior adoptive parent of any alien provided special immigrant
status under this subparagraph shall thereafter, by virtue of such parentage, be
accorded any right, privilege, or status under this chapter[-]

When examining the documentation that supports a petition for special immigrant juvenile, it is
incumbent upon USCIS to determine that several conditions exist before the petition may be approved.
Section 204.1 1(c) of Title 8, Code of Federal Regulations (CFR), relevantly states an alien is eligible for
classification as a special immigrant under Section 101(a)(27)(J) of the INA if the alien:

Is under twenty-one years of age;

Is unmarried;

Has been declared dependent upon a juvenile court located in the United States in accordance
with state law governing such declarations of dependency, while the alien was in the United
States and under the jurisdiction of the court; and

Has been the subject of judicial proceedings or administrative proceedings authorized or
recognized by the juvenile court in which it has been determined that it would not be in the
alien’s best interest to be returned to the country of nationality or last habitual residence of
the beneficiary or his or her parent or parents, while the alten was in the United States and

under the jurisdiction of the court.

VV Vv

yy

Under the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA 2008)
effective March 23, 2009, the petitioner must demonstrate that it would not be in the alien’s best interest to be
returned to the alien’s or parent’s country of nationality or last habitual residence and a juvenile court must
find that reunification with one or both parents is not viable due to abuse, neglect, abandonment, or a similar

basis found under State law.

Section 101(aX{(27)(J)(iii) of the Act requires the Secretary of Homeland Security (through the USCIS
Director and his delegates) to consent to the grant of special immigrant juvenile (“SJ”) status. 8 C.F.R.
8§ 1.1, 204.11(e). This consent determination is an acknowledgement that the request for special
immigrant juvenile classification is bona fide, meaning that neither the juvenile court order nor the best
interest determination was “sought primarily for the purpose of obtaining the status of an alien lawfully
admitted for permanent residence, rather than for the purpose of obtaining relief from abuse or neglect.”
H.R. Rep. No. 105-405, at 130 (Nov. 13, 1997).

The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) amended
the SU definition by expanding the group of aliens eligible for special immigrant juvenile classification to
include aliens who have been placed under the custody of “an individual or entity appointed by a State or
juvenile court.” See TVPRA section 235(d)(IMA); Trafficking Victims Protection Reauthorization Act of
2008: Special lnmigrant Juvenile Status Provisions Memo! at 2 (hereinafter “TVPRA - SJ Provisions
Memo”). Second, the TVPRA removed the need for a juvenile court to deem a juvenile eligible for long-

 

' Available online at:
http://www. uscis.wov/sites/default/files/USC1S/Laws/Memoranda/Static_Files_Memoranda/2009/TVPRA_SLIpdf.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 79 of 125
© O

term foster care due to abuse, neglect, or abandonment, and replaced it with a requirement that the
juvenile court find that reunification with one or both parents is not viable due to abuse, neglect,
abandonment, or a similar basis found under state law. See TVPRA section 235(d)(I)(A); TVPRA - SL
Provisions Memo at 2. Third, the TVPRA provides age-out protection to special immigrant juvenile
petitioners so that afler December 23, 2008, a petition for special immigrant juvenile status may not be
denied based on age “if the alien was a child on the date on which the alien applied for such status.”
TYPRA section 235(d)(6); TVPRA — SE Provisions Memo at 2-3. USCIS interprets the use of the term
“child” in the TVPRA to refer to “an unmarried person under 21 years of age.” TVPRA - SU Provisions
Meno at 3. Fourth, the TVPRA requires USCIS to adjudicate special immigrant juvenile petitions within
180 days of filing. See TVPRA section 235(d)(2); TVPRA - S/J Provisions Memo at 4.

Additionally, the TVPRA modified the two forms of consent: express consent and specific consent,
required for special immigrant juvenile petitions. First, instead of “expressly consent[ing] to the
dependency order serving as a precondition to the grant of special immigrant juvenile status,” the new
definition requires the Secretary of Homeland Security (through the USCIS Director and his delegates) to
“sonsent[] to the grant of special immigrant juvenile status.” TVPRA section 235(d\(I)(B); TVPRA - SL
Provisions Memo at 3. This consent determination “is an acknowledgement that the request for special
immigrant juvenile classification is bona fide,” meaning “that the special immigrant juvenile benefit was
not ‘sought primarily for the purpose of obtaining the status of an alien lawfully admitted for permanent
residence, rather than for the purpose of obtaining relief from abuse or neglect or abandonment.”* See
TVPRA - SI Provisions Meme at 3 (quoting H.R. Rep. No. 105-405 at 130 (1997)); Memorandum from
William R. Yates, Assoc. Dir. for Operations, USCIS, to Reg. Dirs. & Dist. Dirs., Memorandum #3 -
Field Guidance on Special Immigrant Juvenile Status Petitions (May 27, 2004)’ at 2 (quoting same
legislative history). ““An approval of an special immigrant juvenile petition itself shall be evidence of the
Secretary’s consent.” TVPM - SiJ Provisions Memo at 3. Second, the TVPRA transferred the “specific
consent” function, which applies to juveniles in federal custody, from the Secretary of Homeland
Security, as previously delegated to U.S. Immigration and Customs Enforcement, to the Secretary of
Health and Human Services (HHS), if the juvenile is in HHS custody. Jd. USCIS requires the factual
basis for the court’s findings so it may fulfill its required consent function. Juvenile court orders that
include or are supplemented by specific findings of fact as to its special immigrant juvenile findings will
generally be sufficient to establish eligibility for consent. Although a juvenile court’s findings need not
be overly detailed, they must reflect that the juvenile court made an informed decision. Jd.

The petitioner has the burden of establishing that he or she is eligible for the requested benefit at the time
of filing the benefit request. “Each benefit request must be properly completed and filed with all initial
evidence required by applicable regulations and other USCIS instructions.” 8 C.F.R. § 103.2(b)(1). The
petitioner bears the burden of proof to establish his or her eligibility by a preponderance of the evidence.
Section 291 of the Act; Adatter of Chawathe, 25 1&N Dec. 369, 375 (AAO 2010).

Special Immigrant Juvenile status requires that the alien be under twenty-one (21) years of age at the time
of filing. 8 C.F.R. § 204.11(c)(1). The Form I-360 Instructions require the petitioner to submit a “[clopy
of the juvenile’s birth certificate or other evidence of his or her age.” The petitioner's age is

 

? Available online at:
hip awww.uscis.covwsites defauly files/USCIS/Laws/Memoranda/Static Files Memoranda/Archives®o201998-

3008/2004/sii_ memo 052704.pdf
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 80 of 125

,

4

(i oN

determinative of the state court’s jurisdiction and for eligibility to file the Special Immigrant Juvenile
petition. Any document in a foreign language must be submitted along with a certified English
translation. The translator must certify that he/she is competent to perform the translation and that the
translation is accurate. 8 C.F.R. § 103.2(b)(3}. The Form 1-360 Instructions also require the petitioner to
submit “[c]opies of the court or administrative document(s) upon which the claim to eligibility is based.”

On October 26, 2016, USCIS issued a Policy Manual section on Special Immigrant Juvenile petitions to
supersede the prior memos.’ The Policy Manual Volume 6, Part J, Chapter 2, Section D provides

guidance:

To be eligible for special immigrant juvenile classification, a juvenile court in the United States
must have issued [an] order (or orders) with the following findings:

e Dependency or Custody — Declares the petitioner dependent on the court, or legally commits
or places the petitioner under the custody of either a state agency or department, or a person
or entity appointed by a state or juvenile court;

* Parental Reunification — Declares, under the state child welfare law, that the petitioner cannot
reunify with ane or both of the petitioner’s parents prior to aging out of the juvenile court’s
jurisdiction due to abuse, neglect, abandonment, or a similar basis under state law; and

e Best Interests ~ Finds that it would not be in the petitioner’s best interest to be returned (to a
placement) in the petitioner’s, or his or her parent’s, country of nationality or last habitual
residence.”

The Policy Manual Volume 6, Part J, Chapter 3, Section A.2 provides guidance on a court’s required
findings:

The juvenile court order (or orders) must provide the required findings regarding dependency or
custody, parental reunification, and best interests. These findings may be made in a single
juvenile court order or in separate juvenile court orders. The order (or orders) should use
language establishing that the specific findings (conclusions of law) were made under state law.
The order (or orders) should not just mirror or cite to immigration law and regulations. The
juvenile court order may use different legal terms than those found in the [NA as long as the
findings have the same meaning as the requirements for SIJ classification.

There is nothing in USCIS guidance that should be construed as instructing juvenile courts on
how to apply their own state law. Juvenile courts should follow their state laws on issues such as

when to exercise their authority, evidentiary standards, and due process.

The language of the order may vary based on individual state child welfare law, [f a juvenile
court order makes the findings based upon a state law similar to abuse, neglect, or abandonment,
the petitioner must establish that the nature and elements of the state law are indeed similar to the
nature and elements of laws on abuse, neglect, or abandonment. Petitioners are encouraged to

 

1 Available online at: bttps://www-uscis.zov/policymanual/HTML/PolicvManual-Volume6-Parti.html.
+ Available online at: https://www.uscis.2ov/policymanual/HTML/PolicyManual-Volume6-Part!-Chapter2.himl#S-D.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 81 of 125

submit the juvenile court’s findings of how the basis is similar to abuse, neglect, or abandonment
and copies of the relevant laws.°

Pertinent Facts

The record of proceedings before USCIS indicates that you were born on airs in San
Francisco de Becerra, Olancho, Honduras, to acd

ERR. You entered the United States without admission or parole on or about September 5,
2015. During initial processing, you informed the U.S. Customs and Border Protection (CBP) officers
that you came to the U.S. to seek education and to live with your aunt, [MM and that your aunt
had made the travel arrangements for you. On September 6, 2015, CBP issued a Notice to Appear (NTA)

placing you in removal proceedings. You were released from HHS custody to an unrelated sponsor, a
family a on January 29, 2016. The removal proceedings are ongoing.

On September 12, 2016, you, through your counsel, Chloe Louise Walker, filed a Petition for Special
Immigrant Juvenile, Form I-360. The documents submitted in support of the petition included:

e Acopy of your Honduras birth certificate with certified English translation; and
* A certified copy of a “Declaratory Judgment,” issued on September 6, 2016, by the 315th District
Court of Harris County, Texas, in Cause No.

In the September 6, 2016 Declaratory Judgment, the court relevantly ordered and found that:

“Petitioner is entitled to a finding of her best interests in order to prevent further harm to her.”
“(T]his District Court of the State of Texas has subject matter jurisdiction to enter
Declaratory Judgments to declare rights, status, and other legal relations regarding those
persons over whom this court has personal jurisdiction pursuant to the Texas Uniform
Declaratory Judgements Act, Chapter 37 of the Texas Civil Practice and Remedies Code.”

e “{T]his court is a juvenile court, a court located in the United States having jurisdiction under
the State law to make judicial determinations about the custody and care of juveniles.”

e Sa ee is dependent upon this juvenile court in
accordance with the laws of the State of Texas while she is residing in the State of Texas.”
Os tias been abused, abandoned, and

neglected. Based on evidence presented at the hearing on this case, the Court specifically

finds pursuant to Tex, Fam. Code §§ 151.102(1),° 251.001(1), (4): ,
a 2s abused and neglected by

=e re
sexually ab: sed
 ——

GG from such abuse after learning about it.

 

5 Available online at: https://www.uscis.2ov/policymanual/HTML/PolicyManual-Volume6-PartJ-Chapter3 .himl#5-A.

® Texas Family Code § 152.102(1); “Abandoned” means left without provision for reasonable and necessary care or
Supervision.

7 § 251.001 does not exist in the Texas Family Cade.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 82 of 125

Or
O) ©

I 2s abandoned and neglected
by her father, i, who has not
financially or emotionally supported ey
since birth.”
> |, ET cannot reunify with her mother,
EEE Sec0us: she cbused and neglected
cao! reunify with her father,
ae ae because he abandoned and neglected
« “[I]t is not Es ee nae oe =] s best interest to be returned

to her country of last habitual residence, Honduras, because she was abused, neglected and
abandoned by her parents in that country and has no one to protect her and care for her in

Honduras.”
USCIS notes that your attorney prepared the Declaratory Judgment signed by the court.

On November 9, 2016, you and your counsel Chloe Louise Walker appeared for an interview to
determine eligibility for your Special Immigrant Juvenile petition. During the interview with an USCIS
Officer, you testified that the information on your Form [-360, along with any amendments made during
the interview, and supporting documents were true and correct. At the interview, you submitted:

e A certified copy of a “Petition for Declaratory Judgment,” filed with the state court on May
25, 2016; and

e A certified copy of “Affidavit of i in Support of Her

Petition for Declaratory Judgment,” executed on August !1, 2016, filed with the state court
on August 30, 2016.

The Petition for Declaratory Judgment seeks a declaratory judgment under Chapter 37 of the Texas Civil
Practice and Remedies Code,* specifically § 37.004,” and requests that the court find that:

e you “dependent upon this juvenile court in accordance with the laws of the State of Texas while

[you are] residing in the State of Texas.”
e “reunification with one or both parents ... is not viable due to abuse, neglect or abandonment, or

a similar basis found under TEX. FAM. CODE § 261.001(1), (4).7""

 

* Uniform Declaratory Judgments Act.

* SUBJECT MATTER OF RELIEF.
(a) A person interested under a deed, will, written contract, or other writings constituting a contract or whose rights,

status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise may have
determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or
franchise and obtain a declaration of rights, status, or other legal relations thereunder.

(b) A contract may be construed either before or after there has been a breach.

(c) Notwithstanding Section 22.001, Property Cade, a person described by Subsection (2) may obtain a
determination under this chapter when the sole issue concerning title to real property is the determination of the
proper boundary line between adjoining properties.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 83 of 125

©) ©

® it is not in your “best interest ... to be returned to [your] country of nationality, Honduras,
because of abuse, neglect, or abandonment or a similar basis found under TEX. FAM. CODE
§ 151.102(1), 153.005(c)(2)'"’ and TEX. FAM, CODE § 261.001(1), (4).”

In your August 11, 2016 Affidavit, you state that you do not know where your father currently lives and
you lived with your mother and seven siblings in Honduras. Your mother told you that your father left
the family when you were an infant. When you were twelve or thirteen, your mother established contact
with your father who lived several hours away. He visited you three times and you would talk on the
phone once a month. He would promise to send money but he never did. When you were fourteen, your
mother met JM, who spent several nights per week with your family but did not work
because he drank alcohol. In November 4, attempted to sexually abuse you. When you
told you mother the next moming, she did not believe you, and you believe it was due to her expecting
GR s baby. Duc to Eas: behavior, you went to visit your father and his family who were
on vacation. One of your father’s wife’s adult sons sexually assaulted you. Your father and stepmother
tried to contact that son the next day, but could not. Your father took you to a doctor who could not
confirm the assault, so your father did not take you to the police. You returned to your mother’s house
but you felt unsafe around because of the way he looked al you. You told your maternal
uncles of your situation and they helped you come to the U.S. You call your mother to talk to your
siblings but you do not call your father.

On December 5, 2016, you, through your counsel, Chloe Louise Walker, filed an Application to Register
Permanent Residence or Adjust Status, Form {-485. USCIS will be administratively closing the processing of
your adjustment application in a separate notice due ihe immigration court having jurisdiction over your

adjustment application.

On May 16, 2017, you, through your counsel Chloe L. Waiker, filed an Application for Asylum and for
Withholding of Removal, Form 1-589, as an unaccompanied child under Section 208(bX3)(C) of the Act.
On July 25, 2017, you and your counsel appeared for an interview to determine your eligibility for
asylum. During the interview with an Asylum Officer, you testified that the information on your Form
1-589, along with any amendments made during the interview, and supporting documents were true and

correct,

During your asylum interview, you testified that your parents separated when you were young. Your
father lived with his new wife approximately three to four hours away. You lived with your mother,
maternal grandfather, and various siblings in a one-room house. Your mother began dating

| 6 2014. After about five months of dating, JMfbegan staying overnight at your home

 

' Texas Family Code § 261.001(!) defines abuse. Texas Family Code § 261.001(4) defines neglect.

"APPOINTMENT OF SOLE OR JOINT MANAGING CONSERVATOR.

(a) [na suit [affecting the parent-child relationship], ... the court:
eke

(c) In making an appointment authorized by this section, the court shall consider whether, preceding the filing of the
suit or during the pendency of the suit:

(2) a party engaged in a history or pattern of child abuse or child neglect; or
aXe
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 84 of 125

O O

—,

approximately three nights a week. Lr Se primarily lived with his elderly mother, because he took
care of her. You did not experience any problems wih ii for approximately six months.
However, in November 2014, pele approached your bed and began touching you inappropriately.
When you asked him what he was doing, he reacted and went back to his bed. The following day, you
asked ae vty he touched you. Your mother overheard the conversation and you told her what
had happened. MB) denied touching you and claimed you were lying. Your mother did not say
anything. You remained with your mother for approximately one week and then traveled to your father’s
home to live with him.

You further testified that your father welcomed you into his home. You were sleeping in the bedroom of
your stepmother’s daughter right after your arrival. When the daughter left the room, your stepmother’s
twenty-year old son, entered the room, covered your mouth and raped you. You did not know why he
sexually assaulted you. The next day you told your father and stepmother what had happened. Your
stepmother tried to look for her son but could not find him. Your father took you to a doctor for
treatment. The doctor confirmed that you had been raped but were not injured. That night, you left your
father’s home and returned to your mother’s home and stayed with your sister and her family. You felt
that you could not stay with your sister because she was married and pregnant. You told your mother
what happened and she told you she would talk to your father. You remained at your mother’s home
from November 2014 until you lefi Honduras on August 8, 2015. You do not know if your father ever
contacted the police about his stepson’s sexual assault of you because you did not want to talk to him
when he called. a cic not attenipt to sexually abuse you again. aia not make any
comments or threats to you. You did not report aie: the police or authorities because your
mother did not believe you and because you were a minor. Your mother did not contact the police. Your
father and stepmother did talk about reporting her son to the authorities, however, you do not know if
they did so. You do not know if your mother reported the rape to the authorities either.

There are some minor factual discrepancies between your August |1, 2016 Affidavit submitted to the
state court and your testimony in support of your asylum application, On February 22, 2018, the Asylum
Office found you ineligible for asylum and referred your asylum application to the immigration court.

Analysis
USCIS's Consent is Not Warranted.
The Policy Manual Volume 6, Part J, Chapter 2, Section D.5 explains USCIS’s consent function:

The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA
2008) simplified but did not remove the Department of Homeland Security (DHS) consent
requirement. In order to consent, USCIS must review the juvenile court order to conclude that the
request for SIJ classification is bona fide, which means that the juvenile court order was sought to
obtain relief from abuse, neglect, abandonment, or a similar basis under state law, and not
primarily or solely to obtain an immigration benefit. The court ordered dependency or custodial
placement of the child is the relief being sought from the juvenile court, and the factual basis of
each of the required findings is evidence that the request for SIJ classification is bona fide.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 85 of 125
an {o>
© O

USCIS relies on the expertise of the juvenile court in making child welfare decisions and does not
reweigh the evidence to determine if the child was subjected to abuse, neglect, abandonment, or a
similar basis under state law. In order to exercise the statutorily mandated DHS consent function,
USCIS requires that the juvenile court order or other supporting evidence contain or provide a
reasonable factual basis for each of the findings necessary for classification as a SIJ. The
evidence needed does not have to be overly detailed, but must confirm that the juvenile court
made an informed decision in order to be considered “reasonable.” USCIS generally consents to
the grant of SIJ classification when the order includes or is supplemented by a reasonable factual
basis for all of the required findings.

USCIS recognizes that there may be some immigration motive for seeking the juvenile court
order. For example, the court may make findings in separate hearings and the petitioner may
request an order that compiles the findings of several orders into one order to establish eligibility
for SIJ classification. A special order issued to help clarify the findings that were made so that
USCIS can determine the petitioner’s eligibility for SJ classification does not mean that the order
is not bona fide.”

The Finding that You Are “Dependent Upon this Juvenile Court” Does Not Meet the Dependency or
Custody Requirement of Section 101(a}(27)(J) of the Act.

Under Section 101(a}(27)(J)(i) of the Act, the petitioner must have “been declared dependent on a
juvenile court” or the court must award custody to an individual or entity as one requirement to qualify
for Special Immigrant Juvenile status.

The Policy Manual Volume 6, Part J, Chapter 2, Section D.1 explains dependency or custody:

The petitioner must be the subject of a juvenile court order that declares him or her dependent on
a juvenile court, or legally commits to or places the petitioner under the custody of either an
agency or department of a state, or a person or entity appointed by a state or juvenile court.
- Placing the petitioner “under the custody of” a person requires physical custody. A qualifying
court-appointed custodial placement could be with one parent, if reunification with the other
parent is found to be not viable due to that parent’s abuse, neglect, or abandonment of the

petitioner.

Court-ordered dependency or custodial placements that are intended to be temporary generally do
not qualify for the purpose of establishing eligibility for SU classification. A court-appointed
custodian that is acting as a temporary guardian or caretaker of a child, taking on all or some of
the responsibilities of a parent, is not considered a custodian for purposes of establishing SIJ

eligibility.

Although 8 C.F.R. §204.11(c) still includes the requirement for long-term foster care eligibility, this
section was superseded by the amendment to Section !01(a)(27)(J)(i) of the Act made by the William

 

2 Available online at: https://www.uscis.cov/policymanual/4TML/PolicyManual-V olume6-PartJ-Chapter2.html#S-D.
® Available onfine at: https://www.uscis.gov/policymanual/HTML/PolicyManual-Volume6-PartJ-Chapter2.html#S-D.

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 86 of 125
© Q

Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) that allowed a court to
award custody instead of deeming the juvenile eligible for foster care.

An order should use language establishing that the dependency or custody determination was made under
state law. 8 C.F.R. § 204.11(c}(3), Policy Manual Volume 6, Part J, Chapter 3, Section A.2. A juvenile
court’s dependency declaration or child-custody placement must be made in accordance with state law
governing such determinations. 8 C.F.R. §204.11{c)(3), Policy Manual Volume 6, Part J, Chapter 2,
Section (D)(4).

You sought a declaratory judgment from the state court under Chapter 37 of the Texas Civil Practice and
Remedies Code, However, Chapter 37 only provides Texas courts authority to declare a person’s rights
or status on matters within the state courts’ jurisdiction. Texas Civil Practice and Remedies Code

§ 37.003 reads:

(a) A court of record within its jurisdiction has power to declare rights, status, and other legal
relations whether or not further relief is or could be claimed. An action or proceeding is not
open to objection on the ground that a declaratory judgment or decree is prayed for.

(b) The declaration may be either affirmative or negative in form and effect, and the declaration
has the force and effect of a final judgment or decree.

(c) The enumerations in Sections 37.004 [Subject Matter of Relief] and 37.005 [Declarations
Relating to Trust or Estate] do not limit or restrict the exercise of the general powers
conferred in this section in any proceeding in which declaratory relief is sought and a
judgment or decree will terminate the controversy or remove an uncertainty.

Texas’s Declaratory Judgments Act does not provide any separate basis for standing since it is “merely a
procedural device for deciding cases already within a court’s jurisdiction[.]” City of E) Paso v. Tom
Brown Ministries, 505 S.W.3d 124, 148-149 (Tex.App. — El Paso 2016) (citations omitted). The
Declaratory Judgments Act “does not extend a trial court’s jurisdiction, and a Jitigant’s request for
declaratory relief does not confer jurisdiction on a court or change a suit’s underlying nature.” Texas
Natural Res. Conservation Comm'n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002); see also Monk v.
Pomberg, 263 S.W.3d 199, 204 (Tex.App.—Houston [Ist Dist.] 2007, no pet.) (whether a court has subject
matter jurisdiction in a declaratory judgment action depends on whether the underlying controversy is
within the jurisdiction of the court).

Within the statutory framework for the special immigrant juvenile classification, a state “juvenile court”
rules on matters within its jurisdiction regarding “custody and care” of children, using its own state’s laws
and precedents involving child welfare. Although the state court found you “dependent upon this juvenile
court in accordance with the Jaws of the State of Texas while ... residing in the State of Texas,” the
September 6, 2016 Declaratory Judgment does not cite to any specific Texas child welfare law or
precedents for dependency or custody (conservatorship) that supports this finding. USCIS is not aware of
any dependency outside the context of actions under Subtitle E (Chapters 261-266) of the Texas Family
Code involving the Department of Family and Protective Services (DFPS). Your situation did not
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 87 of 125
Si
O O

involve the DFPS. Therefore, the district court did not make a qualifying dependency declaration. See
e.g., Matter of C-M-G-¥-, ID# 00789787 (AAO Jan. 30, 2018),"* 2018 WL 992574.

In support of Special Immigrant Juvenile petition, where the order itself is not sufficient, a petitioner
should submit court records that contain the supporting evidence for the court’s findings. Policy Manual
Volume 6 Part J, Chapter 3, Section A.3 and 4 provide guidance:

3. Factual Basis and USCIS Consent

Template orders that simply recite the immigration statute or regulatory language are generally
not sufficient. Orders that have the necessary findings or rulings and include, or are
supplemented by, the factual basis for the court’s findings (for example, the judicial findings of
fact) are usually sufficient to establish eligibility. If a petitioner cannot obtain a court order that
includes facts that establish a factual basis for all of the required findings, USCIS may request
evidence of the factual basis for the court’s findings.

USCIS does not require specific documents to establish the factual basis or the entire record
considered by the court. However, the burden is on the petitioner to provide the factual basis for
ihe court’s findings. Examples of documents that a petitioner may submit to USCIS that may
support the factual basis for the court order include:

* Any supporting documents submitted to the juvenile court, if available;

* The petition for dependency or complaint for custody or other documents which initiated the
juvenile court proceedings;

Affidavits summarizing the evidence presented to the court and records from the judicial
proceedings; and

e Affidavits or records that are consistent with the findings made by the court.

4, Supporting Evidence
The order or supporting evidence should specifically indicate:

* With whom the child is placed (for example, the name of the person, or entity, or agency if
the child is adjudicated dependent) and the factual basis for this finding;

e. Which of the specific grounds (abuse, neglect, abandonment, or similar basis under state law)
apply to which of the parent (or parents) and the factual basis for the court’s findings on non-
viability of parental reunification; and

e The factual basis for the determination that it is not in the petitioner’s best interest to return to
(a placement in) the petitioner’s or his or her parents’ country of nationality or last habitual
residence (for example, addressing family reunification with family that remains in the
child’s country of nationality or last habitual residence).'*

 

'\ tyailable online at: https:/Avww.uscis.cov/sites/default/files/err/C6%%20-
620 Dependent®s200fo20Juvenile%s20Cour/Decisions Issued _in_2018/JAN302018 02C6101pdl-

3 4yailable online at: https://\vww.uscis.zov/policymanual/HTML/PolicyManual-Volume6-PartJ-Chapter3.himl#S-A.

iB
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 88 of 125

O O

The September 6, 2016 Declaratory Judgment Jacks a qualifying dependency finding or custody award.
A court order that merely repeats the language of the statute is insufficient to establish a petitioner's
eligibility for special immigrant juvenile status under Section 101(a)(27)(J) of the Act. Without such
evidence, the present record does not demonstrate that the court order was sought primarily to obtain
relief from parental abuse, neglect, abandonment, or a similar basis under state law, and not primarily to
obtain lawful permanent residency in the United States.

The present record does not warrant consent to a grant of Special Immigrant Juvenile classification in this
case, as required by Section 101(a)(27)(JXiii) of the Act. Therefore, it is the USCIS’s intention to deny the

Special Immigrant Juvenile petition.

You may submit documentation showing your eligibility for Special Immigrant Juvenile status, such as:

any other petition(s) seeking the order, with all supporting documentation;
any proof of notification to the relevant party/ies of the court case;

any other affidavits or reports supporting the district court’s factual findings;
any motion(s} filed with the state district court;

full transcripts of any court hearings;

any other orders by the state district court;

® acomplete docket sheet; and/or

e any other documentation showing eligibility.

° ¢ 8 8 6

Any copies of court documents should be certified by the clerk of court. Any documents not in the English
language must be accompanied by a certified English translation. The translator must certify that he/she is
competent to perform the translation and that the translation is accurate. 8 C.F.R. § 103.2(b)(3).

Therefore, you are afforded the opportunity within 30 days from receipt of this notice to submit a
response. Any documents received will be carefully reviewed. Submit the response to the above address
by mail to the attention of: AI6113. If no response is received within that period, the petition will be

denied as indicated.

PLACE THIS ENTIRE LETTER ON TOP OF .YOUR RESPONSE. SUBMISSION OF EVIDENCE
WITHOUT THIS LETTER WILL DELAY PROCESSING OF YOUR CASE AND MAY RESULT IN

A DENIAL.

12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 89 of 125

Sincerely,

aoe SS
Mark Siegt
Field Office Director

ce: Javier Arturo Dominguez, Esq.
Tahirih Justice Center
1717 Saint James Place, Suite 450
Houston, TX 77056

53
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 90 of 125

Redacted
Exhibit 7
C

at

fom
\

Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 91 of 125

Bm Wi NM

| nN in

‘10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

1
IN THE INTEREST OF IN THE DISTRICT cCouRT OF
A CHILD * 315TH JUDICIAL DISTRICT

ORR RR EE EE REE ERE REE EERE EH

DECLARATORY JUDGMENT

ORR OR RRR RR IR IO IR I RII IO TR SO SO eae deseo kkk eae ak

On the 6th day of September, 2016, the following
proceedings came on to be heard in the
above-entitled and numbered cause before the
Honorable Brian Fischer, Substitute Associate Judge
& Juvenile Law Master presiding, held in Houston,
Harris County, Texas, and no jury.

Proceedings reported by mechanical stenography.

ORIGINAL

 

 

Valerie S. Murray, CORRPR
~ 832-385-6693

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 92 of 125

OO Mm Be ww bh

16
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

e

 

APPEARANCES

Attorney for Petitioner:

Ms. Chloe Louise Walker

SBN 24084031

Tahirih Justice Center

1717 St. James Place, Ste. 450
Houston, TX 77056

713-496-0100

Ms. « youth,
assiste yY Spanish language interpreter

 

 

Valerie S. Murray, CSR.RPR
. 832-385-6693

 

 
Fae

os

ae,

Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 93 of 125

“a DMD MO we WwW

10
ll
12
13
14
15
16
17
18
13
20
21
22
23
24

25

 

 

 

INDEX
September 6, 2016
Page

Appearances i paene = eg 2
Index 2. .ccscccwecne Pe ee eee ee ae 3
PETITIONER'S WITNESS;

DIRECT CROSS
Bee aes | “
Court takes judicial notice ................ ~.- 6
Court's rendition ............................ 8
AGJOULMMENt . ee eee eee cece ee cece cceecnccee 3
Reporter certificate ........................, 10

 

 

Valerie S. Murray, CSR.RPR
532-985-6693

 

 
f

—

Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 94 of 125

= WwW Hh

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Witness 9-06-16
Direct Examination by Ms. Chloe Walker

 

a HD wm

(All parties sworn with the assistance

of a Spanish language interpreter)

THE COURT: Okay. We're on the record
in Cause No. ia ea. Counsel, you can make your
appearances,

MS. CHLOE WALKER: Your Honor, my name
is Chloe Walker and I'm representing the Petitioner,
eRe arid ei ea: and we are here today
requesting a declaratory Judgment from the Court.

THE COURT: All right. Go ahead.

MS. CHLOE WALKER: Thank you,

[a gE Rai eS ee,
having first been duly sworn, testified as follows;
DIRECT EXAMINATION

QUESTIONS BY MS. CHLOE WALKER:

Q. Would you please state your full name.
See 75, ee
And how old are you?
Seventeen years old.

Are you married?

Where were you born?

A

Q

A

ge

A. No.
Q

A. In Honduras,
Q.

And where do you live now?

 

 

Valerie §. Murray, CSR,RPR
932-585-6603

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 95 of 125

po mo «)

10
11
12
13
14
15
16
17
18
iho
20
21
22
23
24
25

 

Witness 9-06-16 5
Direct Examination by Ms. Chloe Walker

 

Here in Houston, Texas.

And who do you live with in Houston?
with i.

And what is a: full name?

And how do you know ae

She's a friend of my family's.
7 And how long have you lived with iy

. One year in December.

7 How do you know aa:

I know her because she's been a friend of my

Oo Ff © B® O FY O YP O Bw

ay

family ever since I was very young.
Q. And how do you feel about living with
A. I -- I like it because she helps me and she
Supports me and everything.

Q. What are your parents! names?

QO. And where are your parents?
A. in Honduras.
Q. And when was the last time you lived with
your father -- in the same house as your father?
A. I've lived with my mom up until I came here in

2015; and with my dad, I've only seen him one time in

my life.

 

 

Valerie S. Murray, CSR.RPR
832-385-6693

 

 
Ww Ww

ao sas DH OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 96 of 125

 

_ Witness 9-06-16
Direct Examination by Ms. Chloe Walker

 

Q. And so what is your relationship like with
your father?

A. Not good because the one -- the time I did go
visit him my stepbrother abused me.

Q. And did your father support you financially
when you were growing up?

A. No, never.

Q. And when was the last time you lived with

your mother?

A. 2015 when I came here.

QO. And how long did you live with your mother?

A. Since I was a child.

Q. And why did you stop living with your mother?

A. Because the man she's with, her husband,
tried to abuse me as well.

MS. CHLOE WALKER: And, Your Honor, I'd
just ask you to take judicial -- judicial notice of
her affidavit which is on file with the Court.

THE COURT: Court takes notice.

(Court takes judicial notice as

requested)

Q. (Ms. Chloe Walker)What is your relationship

like with your mother now?
A. Sometimes good, sometimes bad because --

because she continues to be with the person that tried

 

Valerie S, Murray, CSR,RPR
852-385-6693

 

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 97 of 125

me Ww NHN F&F

“4 HD Ww

10
11
12
13
14
15
16
Li
18
19
20
21
22
23
24
25

 

> aa Witness 9-06-16
Direct Examination by Ms. Chloe Walker

 

to abuse me.

oO. So did you feel safe living in your mother's
house?
A. No.

Q. Did you mother do anything to protect you
while you were living with her?

A. No, never.

Q. Is there anybody else you can live with in
Honduras?

A. No, that's why my uncle supported me and
helped me to come and be with a.

Q. And are your parents supporting you
financially now while you're living with

A. No, BR cces everything for me.

Q. And do you think you would be safe living

with either of your parents in Honduras?

 

 

A, No,

Q. Are you going to school?

A. Yes.

Q. Where are -- where do you go to school?

. (a.

Q. And what grade are you in at ere a 2

A. Ninth. .

Qo. How do you like school?

A. I like -- I like it a lot. I have a lot of
Valen S. Murray, CSR.RPR

532-355-6693

 

 
os

Ww

Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 98 of 125

 

| aso Witness 9-06-16
. rect Examination by Ms. Chioe Walker

 

1 friends and I have good relationships with my
teachers.
Q. Do you plan on finishing high school?
4 A. Yes.
5 QO. And are you asking the Court to -- to sign

6 off on the declaratory judgment today?

7 A. Yes.

8 MS. CHLOE WALKER: That's all I have,

9 Your Honor.

10 THE COURT: And does she live in Harris
1i County, Texas?
12 MS. CHLOE WALKER: Yes.
14 Q. (Ms. Chloe Walker)Do you live in Harris

15 County, Texas?

16 A. Yes. | z 2
17 THE. COURT: All right. Court finds that
18 the -- the Petitioner is a resident of Harris County,
19 Texas. Court finds that the child's previous country
zZ0 of residence was Honduras. Court finds that the child
21 is under the age of 21 and unmarried. Court finds

22 that the child was the subject of abuse, neglect
23 and/or abandonment as defined by State Law. Court
24 finds that it is not in the child's best interest to

25 be returned to Honduras. Court finds that the child

 

Valerie S. Murray, CSR.RPR
532-385-6603

 

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 99 of 125

li
12
13
14

15

16,:

1?
18
13

dD
te

Pp NO N
it lo Mma

nN
an

 

 

is entitled to Special Immigrant Status as defined by

Section 101(a) (27) (J) of the Immigration and

Naturalization Act.

granted.

And so therefore the petition is

{Court grants petition)

MS. CHLOE WALKER: Thank you.
THE COURT: Sure.

We're off.

(Proceedings concluded)

 

 

Valerie S. Murray, C5R,RPR
832-385-6693

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 100 of 125

Ww WS

10
1
12
13
14
15
16
ih
18
19
20
21
22
23
24

25

 

10

 

STATE OF TEXAS )
COUNTY OF HARRIS }

I, VALERIE S. MURRAY, Deputy Court Reporter in
and for the 315th Judicial District Court of Harris
County, State of Texas, do hereby certify that the
above and foregoing contains a true and correct
transcription of all portions of evidence and other
proceedings requested in writing by counsel for the
parties to be included in this volume of the
Reporter's Record in the above-styled and numbered
cause, all of which occurred in open court or in
chambers and were reported by me.

I further certify that this Reporter's Record of
the proceedings does not reflect the exhibits, if any,
admitted by the respective parties.

I further certify that the total cost for the

; . ; , bof?
preparation of this Reporter's Record is $

~

WITNESS MY OFFICIAL HAND this the 20th day of

June, 2018. WV)

/s/ Valerie S. Murray

 

VALERIE S. MURRAY, CSR#3988
Expiration Date: 12-31-2018
Deputy Court Reporter

315th District Court

Harris County

Houston, TX 77002

 

 

Valerie S. Murray, CSR,RPR
832-385-6697

 

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 101 of 125

Redacted
Exhibit 8
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 102 of 125

June 21, 2018

U.S. Department of Homeland Security
Houston Field Office

810 Gears Rd., Suite 100
Houston, TX.77067-4416

E ee . ae
Notice of Intent to Deny: Application for Special Juvenile Petition, 1-360

Hello:

I represent i Fe a 8 (hereinafter Fo) and file on her behalf this
Notice of Intent to Deny (“NOID”) response in connection with your letter dated May 23, 2018,
notifying her of U.S. Citizenship and Immigration Services (“USCIS”) intent to deny her I-360
Petition. I have a G-28 on file.

The Immigration and Nationality Act of 1990 provides Special Immigrant Juvenile Status
(“SIJS”) for children who are unable to reunify with one or both parents due to abandonment,
neglect, abuse, or a similar basis found under State law, and who are dependent upon a
juvenile court. ‘

Under the plain language of the federal SIS statute, 8 U.S.C. § 1101(a)(27)(), it is clear that
determinations of dependency, legal commitment, custody, and the non-viability of
reunification with one or both parents due to abuse, neglect, abandonment, or a similar basis
found under State Jaw are within the purview of a state juvenile court. Under 8 CFR §
204.11(c), which outlines the eligibility requirements for SIJS, determinations about the child’s
dependericy, eligibility for long-term foster care, and best interests clearly are to be made by a
juvenile court and in accordance with state law governing such determinations.

me satisfies all of the statutory requirements. The juvenile court (315"" District Court of
Harris County, Texas) has determined that is an unmarried juvenile less than 2]
years of age; that she is dependent upon the court as this court has jurisdiction over the custody
and care of her; that she is unable to reunify with both of her parents due to her mother’s abuse
and neglect, and due to her father’s abandonment and neglect; and that it is not in his best
interest to be returned to Honduras, her country of birth and last habitual residence.

The reasons for USCIS’ intent to deny a : I-360 petition are set forth on pages 8-12 of
the NOID, where you wrote that the September 06, 2016 Final Order for Declaratory Judgement
(the “Order”), is not bona fide because it lacks a factual basis of each of the required SIJS
findings and therefore, USCIS cannot consent to a grant of SIJS classification. Second, the Order
lacks a qualifying dependency finding or custody award. As a result, “Without such evidence,
the present record does not demonstrate that the [Order] was sought primarily to obtain relief
from parental abuse, neglect, abandonment, or a similar basis under state law, and not primarily
to obtain lawful permanent residency in the United States.” NOID at 12.

Under USCIS’s own policies governing adjudication of SIJS petitions, “[P]ursuant to statutory
requirements and implementing policy, USCIS wil! generally defer to State court orders that:
1) Have been properly issued under State law; and 2) Include or are supplemented by a
reasonable factual basis that establishes the court order was sought for relief from abuse,
neglect, abandonment, or a similar basis under State law, and not sought solely or primarily to
obtain an immigration benefit.” See, USCIS Response to CISOMB SIJ Recommendation,
Leon Rodriguez, “Regarding Response to Recommendations on Special Immigrant Juvenile
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 103 of 125

VIA UPS OVERNIGHT MAIL

Adjudications,” (April 19, 2016,) at 2, (hereinafter, “Leon Rodriguez April 2016 USCIS
Response.”)

All of the supporting documents that were initially filed in *s 1-360 and 1-485
applications establish a clear, viable, and lawful claim to SUS. ’s Order was properly

issued under the state laws of Texas. The 315" District Court of Texas had personal and
subject matter jurisdiction over , as she was under eighteen years of age, unmarried,
and living within the geographical boundaries of Harris County, Texas. The 315" District
Court examined the record, heard the evidence and arguments of counsel, and found that it had
personal and subject matter jurisdiction in its September 06, 2016 final order. See, pg. 1-2 of
“Final Order for Declaratory Judgment” certified copy, originally included as an exhibit in the
September 12, 2016, I-360, Petition for Special Immigrant Juvenile.

USCIS Consent is Warranted because the Request for SIJS Classification is Bona Fide

USCIS's consent is warranted because there is sufficient factual basis for the special findings
that 1) reunification with *s mother is not viable due to abuse and neglect, 2)
reunification with *s father is not viable due to abandonment and neglect, and 2) it is
nat in ae : best interest to return to her or her parent’s previous country of nationality or

country of last habitual residence, of Honduras.

a: SIJS petition is bonafide. Exhibits 1, 2 and 3 (collectively, the “Supporting
Documents”) set forth a “[rJeasonable factual basis that establishes the court order was sought
for relief from abuse, neglect, abandonment, or a similar basis under State law.” See, Leon
Rodriguez April 19, 2016 USCIS Response at 2.

|g Petition for Declaratory_Judgement (See, Petition, Exhibit 1) provides direct
evidence that the SIJS was bona fide. *s petition was sought to obtain relief from abuse
and further harm in her home country of Honduras. As her Petition states, “Petitioner is in need
of an order from the court to prevent further harm to the child by virtue of the child’s
circumstance.” Petition at 1.

The Petition also establishes both the legal and factual basis supporting the 315" District Court’s
final order.
“7) That reunification with one or both parents of
is nut viable due to abuse, neglect or abandonment
or a similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2)
and TEX. FAM. CODE § 261.001(1), (4).

8) That it is not in the best interest of
, the subject of this suit, to be retuned to her country of
nationality, Honduras, because of abuse, neglect, or abandonment or a

similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and
TEX. FAM. CODE § 261.001(1), (4).” Jd. at 2.

=" SE affidavit in support of her Petition (See, a : Affidavit, Exhibit 2) also sets the
bases for non-viability of parental reunification by setting forth specific details regarding her
father’s neglect and abandonment, and mother’s neglect and abuse in Honduras.

“As a child, my siblings and I never knew our father. My mother told me that my father
abandoned us when I was an infant. As a young child, my father never visited me, called
me, or supported me. I felt resentment that my father was not a part of my life. No one
in my family knew anything about where he was or why he left. All we knew is that he
lived in another place.” Zd. at [8.

“It felt nice finally knowing my father, but he did not feel like my father because we
spent so little time together. He did not treat me how a daughter should be treated. He

Page 2 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 104 of 125

VIA UPS OVERNIGHT MAIL

only came to visit me three times over the years. He never provided me any financial
or emotional support.” Jd. at ]12.

“The next morning [after *s stepfather tried to sexually abuse her], he
ew *s stepfather] started to stare at me all the time. He looked

at me with desire. I called him out, saying “what are you looking at?” and hoping that

my mother would overhear. She did. My mom confronted him, but denied it
when my mother confronted him. My mom did not believe me. She believed him.” /d.
at 918.

“She did not call the police, or take me to the doctor or sought to protect me in any
way. She did not even ask me how I was doing or how I felt. This made me feel like I
did not have anyone to protect me from him.” Jd. at 919.

“I told my mother that | was leaving since she did not want to separate from
a: ite what he did to me, My mother’s excuse was that she could not
leave from (cee because she was expecting his child. It made me feel really sad
that she valued her relationship with =a over me because I was her child and he
was just the dad of a child she was expecting.” /d. at 22.

“My father took me to the doctor’s office that day. After the doctor’s assessment, the
doctor told me that nothing happened and that there were no visible signs of harm on
my body. My father was relieved to hear that which made me feel like he did not
believe me. I did not know what to do because I did not feel safe with my mom and
now I did not feel safe with my dad...” Jd. at 428.

“When I returned to San Francisco de Becerra, I went to my mom's house but

was there. I told my mom what happened in El Paraiso but she did not do
anything in response. She did not confront my father about what happened [in] El
Paraiso. My father tried calling me through my mother’s phone five times after I had
left. My mother did not answer him, because she knew I was upset and did not want
to talk to my father. After that, my father stop trying to call me.” Jd. at 29.

“My mother still refused to leave = and he continued to harass me. He would
make sexually suggestive hand gestures at me but he would be sure not to do it in
front of my mom.” /d. at 430.

“T confronted him in front of my mom. =a did not deny it [sexual abuse]. He
said that he was drunk and sometimes drunk people say things like that. My mother
did not respond; she would only tell me to not pay attention to him.” Jd. at 931.

“T feel that my mother and father cannot protect me. I was scared to go to the police
for what had done to me. My mother would hate me if 1 ever reported

*s abuse. My mother will always love him no matter what he does. I do not
think that the laws in Honduras could protect me, even less so if my mother does not
support me.” /d. at 934.

“Since I have been living here in the United States, I still have had any contact with
my father. ] cal] my mother every week or two to see how my siblings are doing. My
brothers tel] me that my mother is still with hae and everything remains the
same in their relationship. He is still over at my mother’s house all the time. When I
talk to my mother, I feel that my mother does not emotionally support me. She does
not send me any money. is the one who cares and provides for me.” Jd. at 936.

Finally, the court transcript in connection with the September 06, 2016 hearing (See Court
Transcript, Exhibit 3), also provides further evidence of the court’s informed decision in its final

Page 3 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 105 of 125

VIA UPS OVERNIGHT MAIL

order, The 315" District court judge took judicial notice of the presented evidence and found
’s testimony credible. Jd. at p. 6.

“Q. And so what is your relationship like with your father?
A. Not good because the one--- the time I did go visit him my stepbrother
abused me.
Q. And did your father support our financially when you were growing up?
A. No, never.” Jd. at p. 6

“Q. So did you feel safe living in your mother’s house?
A. No.

Q. Did your mother do anything to protect you while you were living with her?
A. No, never.” Jd. at p. 7

“Court finds that the child was the subject of abuse, neglect, and/or abandonment as
definted by State Law.” /d. at p. 8

During the September 06, 2016 hearing, Dry testified about her mother’s abuse and neglect.
Id. p. 6-7. She also testified under oath that there was no one to whom she could safely return

to in Honduras. /d. at p. 7. She talked about her fear of returning to Honduras because of her
abuser, Se] and the lack of protection. Jd at. 6-7 Thus, the SUS Best Interest

eligibility requirement is also clearly satisfied in the supporting documents as well.

Based on a : September 06, 2016 in-court testimony and the prior submitted evidence,
the 315" District Court of Harris County made the following special findings needed to qualify
for SIJS. See Final Order for Declaratory Judgment” certified copy, originally included as an
exhibit in the September 12, 2016, 1-360, Petition for Special Immigrant Juvenile.

6) That TD is dependent upon this

juvenile court in accordance with the laws of the State of Texas while she is residing in
the State of Texas;

8) The Court further finds thet

has been abused, abandoned, and neglected. Based on evidence presented at the
hearing on this case, the Court specifically finds pursuant to TEX. FAM. CODE §§
151.102(1), 251.001(1), (4):

2. (IE 2s abused and neglected by her
mother, ee, whose boyfriend
BD sexually abuse i ond who

did not protect i from such abuse after

learning about it.

b. EE wes abandoned and neglected by
her father, (Pe a ae who has not financially or
emotionally supported [ii since birth.

9) Based on the above findings, the Court further that the Petitioner, rake]

BE, c2nnot reunify with her mother,
HEE, because she abused and neglected

Page 4 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 106 of 125

VIA UPS OVERNIGHT MAIL
10) Based on the above findings, the Court further finds that Petitioner, |

, cannot reunify with her father,
, because he abandoned and neglected

10) Based on the above findings, the Court further finds that it is not in iw

[Pol aa ea gs. best interest to be returned to her country of last

habitual residence, Honduras, because she-was abused, neglected and abandoned by her
parents in that country and has no one to protect her and care for her in Honduras.”

Despite previous counsel’s typographical error in citing to TEX. FAM. CODE § 251.001(1) in the
Order rather than TEX. FAM. CODE § 261.001(1)} to define abuse, the submitted record (and the
Supporting Documents therein from the NOID response) strongly reflects that the 315th
District Court of Harris County had a factual and legal basis to enter its special findings. The
Petition itself asserted that:

“7) That reunification with one or both parents of vd ns ei
is not viable due to abuse, neglect or abandonment or a

similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and TEx.
FAM. CODE § 261,001(1) (emphasis added). See Petition at 2.

Based on Tex. R. Civ. P. 299a specifications that “Findings of fact shall not be recited ina
judgment,” the Order lays out the requirements for SIJS, and looking at the totality of the case
filings, the court did in fact make specific findings. P| has shown by a preponderance of
evidence that her request for Special Immigrant Juvenile classification is bona fide, and
therefore, USCIS consent is warranted.

The September 06, 2016 Final Order for Declaratory Judgement does not lack a Qualifying
Dependency Finding

USCIS contends in their NOID that the September 06, 2016, Final Order for Declaratory
Judgment (the Order), lacks a qualifying dependency filing. See, NOID at 9-12. Their analysis
includes citations to both the October 2016 USCIS Policy Manual and an unpublished,
unprecedented decision from the Administrative Appeals Office (“AAO”) that occurred after
a: 1-360 was filed (September 12, 2016), Matter of C-M-G-V’-, ID#00789787 (AAO
January 30, 2018), 2018 WL 992574.

In Matter of C-M-G-¥-, the AAO upheld USCIS’ decision to deny the applicant’s SIJS petition
because amongst various causes, the state court order did not contain a qualifying declaration
of juvenile dependency. See, Matter of C-M-G-V-, ID#00789787 at 4-5. In its analysis, the
AAO referenced the October 2016 USCIS Policy Manual consistently to authorize that the
order lacked a qualifying dependency finding. Jd. at 5. It also addressed the concern that the
order did not reference the state law under which the court’s authority was based on.

“However, the orders do not cite to the state statute under which the dependency
determination was made. The record also does not contain any other documents
underlying the orders that reference the applicable state law. As the record does not
contain the state law under which the dependency determination was made, the SIJ
orders lack a qualifying dependency declaration...” Jd.

This is a distinguishable case. Unlike C-M-G-V, (ev. or the Petitioner of her own state
court action, included sufficient state authority to administer its determination. See; Original
Petition for Declaratory Judgment (the “Petition”, Exhibit 1) and the Order, signed September
6, 2016. [REE filed the Petition for Declaratory Judgment in the 315" District Court of

Page 5 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 107 of 125

VIA UPS OVERNIGHT MAIL

Harris County, a juvenile court that has jurisdiction to determine both the custody and care of
the wei state court action was “[pJursuant to the Texas Uniform Declaratory
Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies Code,” whose authority
is cited throughout the Petition. Jd at 1.

a: Petition specifically cites to the Texas Family Code throughout her petition:

“6) That [nine is dependent upon this
juvenile court in accordance with the laws of the State of Texas while she is residing
in the State of Texas;

7) That reunification with one or both parents of Hie se |
area is not viable due to abuse, neglect or abandonment or a
similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and TEX.
FAM. CODE § 261.001(1), (4).

8) That it is not in the best interest of [AIA
, the subject of this suit, to be returned to her country of nationality,

Honduras, because of abuse, neglect, or abandonment or a similar basis found under
TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and TEX. FAM. CODE § 261.001(1), (4).”
Id. at 2

The Order signed on September 06, 2016 contains specific citations to the Texas Family and
the Texas Uniform Declaratory Judgment Act, Chapter 37 as well.

“IT IS ORDERED as follows:

2) That this District Court of the State of Texas has subject matter jurisdiction to enter
Declaratory Judgments to declare rights, status, and other legal relations regarding
those persons over whom this court has personal jurisdiction pursuant to the Texas
Uniform Declaratory Judgments Act, Chapter 37 of the Texas Civil Practice and
Remedies Code” Jd. at 2.

“§) The Court further finds that he a

has been abused, abandoned, and neglected. Based on evidence presented at the
hearing on this case, the Court specifically finds pursuant to TEX. FAM. CODE §§
151.102(1), 251.001(1), (4): Jd.

It is clear that a qualifying juvenile dependency was made as well because the underlying
controversy was within the subject matter jurisdiction of the court. In *s case,

brought a declaratory judgment in order to prevent future harm to herself, i.e. her
welfare. Her intention is evident in her Petition:

“4. Petitioner seeks a declaratory judgment pursuant to the Texas Uniform Declaratory
Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies Code which
authorizes a person whose rights, status, or other legal relations are affected by a statute,
municipal ordinance, contract, or franchise to request determination by the Court any
question of construction or validity arising the instrument, statute, ordinance, contract,
or franchise and obtain a declaration of rights, status, or other legal relations there
under, TEX. CIV. PRAC. & REM. CODE § 37.004. Petitioner seeks a declaratory judgment
from this District Court in accordance with the laws of the State of Texas. Petitioner
requests that the District Court find:

Page 6 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 108 of 125

VIA UPS OVERNIGHT MAIL

1) Petitioner is in need of an order from the court to prevent further harm to the child
by virtue of the child’s circumstances;” Petition at 1.

Moreover, the 315th District Court of the State of Texas has subject matter jurisdiction to enter
its declaratory judgment to declare a child’s rights relating to her care and welfare.

“The 65th Legislature, in 1977, converted all functioning domestic relations and
special juvenile courts to district courts of general jurisdiction. However, these courts
have primary responsibility for cases involving family law matters, including
adoptions, birth records, divorce and marriage annulment, child welfare, custody,
support and reciprocal support, dependency, neglect and delinquency, parent and
child, and husband and wife. Section 24.601, Tex.Gov’t Code.” See Texas Judicial
Branch, Texas Judicial System, Subjecit-Maitter Jurisdiction of the Courts, available

at:http://www.txcourts.gov/All Archived _documents/JudicialInformation/pubs/AR20

07/jud_branch/2a-subject-matter-jurisdiction-of-courts.pdf. at 4.

§ 24.601 of the Texas Government Code bestows jurisdiction to the Texas family courts. It
reads,

(a) A family district court has the jurisdiction and power provided for district courts
by the constitution and laws of this state. Its jurisdiction is concurrent with that of
other district courts in the county in which it is located.

(b) A family district court has primary responsibility for cases involving family law
matters. These matters include:

(1) adoptions;

(2) birth records;

(3) divorce and marriage annulment;

(4) child welfare, custody, support and reciprocal support, dependency, neglect, and
delinquency;

(5) parent and child; and

(6) husband and wife.

(c) This subchapter does not limit the jurisdiction of other district courts nor relieve
them of responsibility for handling cases involving family law matters,

Thus, a : dependency determination was made in accordance with state authority.

Even if C-M-G-V- is not distinguishable, the AAO’s decision is not a precedential decision,
and does not establish agency policy. As a result, the cited decision has no direct bearing on
’s case, The AAO website is clear in that respect. Regarding non-precedent decisions,

We [AAO] generally issue.non-precedent decisions. These apply existing
law and policy to the facts of a given case. A non-precedent decision is
binding on the parties involved in the case, but does-not create or modify
agency guidance or practice. We do not announce new constructions of law
nor establish agency policy through non-precedent decisions. As a result,
non-precedent decisions do not provide a basis for applying new or
alternative interpretations of law or policy. See,
https://www.uscis.gov/about-us/directorates-and-program-

offices/ad ministrative-appeals-office-aao/administrative-appeals-office-aao

USCIS’ NOID also relies on its October 2016 Policy Manual as uncontested law, rather than
“guidance.” As USCIS even acknowledges several times in their NOID, “The Policy Manual
Volume 6, Part J, Chapter 2, Section D.5 explains (emphasis added) USCIS’s consent
function...” and “The Policy Manual Volume 6, Part J, Chapter 2, Section D.1 explains
(emphasis added) dependency or custody...” NOID at 8 and 9. “On October 26, 2016, USCIS

Page 7 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 109 of 125

VIA UPS OVERNIGHT MAIL

issued a Policy Manual section of Special Immigrant Juvenile petitions to supersede (emphasis
added) the prior memos.” /d. at 4.

Its purported reliance to the October 2016 Policy Manual belies the contradiction that USCIS
seeks to employ: although USCIS attempts to use the Policy Manual as a primary source to ©
proving its case, the Policy Manual is clear that “nothing in the USCIS guidance should be
construed as instructing juvenile courts on how to apply their own state law.” See, USCIS
Policy Manual, Ch. 2, Section D.4. Yet, USCIS deliberately cites to the Policy Manual
throughout the NOID. NOID at 4-5; 8-11.

USCIS’ October 2016 Policy Manual is also an improper retroactive application of policy. As
discussed above, Res filed her 1-360 application on September 12, 2016. The policy
manual was issued after USCIS received fia. 1-360. Relying on new internal policy (or
guidance), well after the applicant submitted all the documents and evidence in support of her
1-360 application amounts to a violation of "s due process rights and expectation of
finality. Because the AAO case and authorities cited by the NOID are neither proper, binding
authority nor persuasive authority, USCIS must find that the Order did contain a qualifying
dependency finding.

Further, USCIS seeks to invalidate the Order based on its own interpretation of how to apply
Texas law. Such a contradictory reading violates the USCIS Ombudsman Recommendations
and other policy memoranda which prohibits USCIS from conducting de novo review of the
facts presented to the state court, which is deemed to have the expertise to make
determinations of child custody and welfare. See, USCIS Ombudsman, January Contreras,
“Special Immigrant Juvenile Adjudications: An Opportunity for Adoption of Best Practices”
(Apr. 15, 2011) (citing 8 U.S.C. §1101(a)(27)(J) (2003); 8 C-F.R. § 204.11(c)(6) and (d)(2)(i);
USCIS Interoffice Memorandum, Office of Policy and Strategy and Domestic Operations,
Trafficking Victims Protection Reauthorization Act of 2008: Special Immigrant Juvenile
Status Provisions, p. 4 (Mar. 24, 2009)). Also, this executive agency overreach attempts to
circumvent the scheme created in enacting SIJS legislation, which gives state courts the
authority to decide matters of abuse, abandonment and neglect and best interest determinations
for children. See, § 235 of the William Wilberforce Trafficking Victim Protection
Reauthorization Act of 2008 (“2008 TVPRA”).

Even if one were to consider USCIS’ retroactive arguments that the Order needed to explicitly
state both the factual and legal bases of its findings, when read as a whole, 5
September 06, 2016 Order is valid in both Texas and the INA, and it satisfies the October 2016
Policy Manual retroactive requirements. *s Petition cites to state law under which the
court’s ultimate determination were rendered in the Order. See, Petition at 1-2.

“4.Petitioner seeks a declaratory judgment pursuant to the Texas Uniform Declaratory
Judgments Act, Chapter 37 of the Texas Civil Practice and Remedies Code which
authorizes a person whose rights, status, or other legal relations are affected by a statute,
municipal ordinance, contract, or franchise to request determination by the Court any
question of construction or validity arising the instrument, statute, ordinance, contract,
or franchise and obtain a declaration of rights, status, or other legal relations there
under. TEX. CIV. PRAC. & REM. CODE § 37.004. Petitioner seeks a declaratory judgment
from this District Court in accordance with the laws of the State of Texas. Petitioner
requests that the District Court find:” Jd. at 1.

i: Petition specifically cites to the Texas Family Code in other parts of her petition:

“6) That i is dependent upon this
Juvenile court in accordance with the laws of the State of Texas while she is residing
in the State of Texas;

Page 8 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 110 of 125

VIA UPS OVERNIGHT MAIL

7) That reunification with one or both parents of Mere 20s
is not viable due to abuse, neglect or abandonment or a

similar basis found under TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and TEx.
FAM. CODE § 261.001(1), (4).

8) That it is not in the best interest of [Anny
, the subject of this suit, to be returned to her country of nationality,
Honduras, because of abuse, neglect, or abandonment or a similar basis found under

TEX. FAM. CODE § 151.102(1), 153.005(c)(2) and TEX. FAM. CODE § 261.001(1), (4).”
Td. at 2

The Order signed on September 06, 2016 contains specific citations to the Texas Family and
the Texas Uniform Declaratory Judgment Act, Chapter 37 as well.

“IT IS ORDERED as follows:

2) That this District Court of the State of Texas has subject matter jurisdiction to enter
Declaratory Judgments to declare rights, status, and other legal relations regarding
those persons over whom this court has personal jurisdiction pursuant to the Texas
Uniform Declaratory Judgments Act, Chapter 37 of the Texas Civil Practice and
Remedies Code” Jd. at 2.

“8) The Court further finds that‘:

has been abused, abandoned, and neglected. Based on evidence presented at the
hearing on this case, the Court specifically finds pursuant to TEX. FAM. CODE §§
151.102(1), 251.001(1), (4):° Ja.

At the September 06, 2016 prove up hearing, the Honorable Angela Ellis of the 315'* Judicial
District of Harris County. Texas accepted jurisdiction over the case, took judicial notice of the
evidence contained in ie: file, heard i : personal testimony and found all of it
to be credible in order to make a ruling on the petition. Based on the aforementioned, the Judge

signed the Order.

Judge Ellis found ees to be dependent on the court.
“6) That is dependent upon this

juvenile court in accordance with the laws of the State of Texas while she is residing in
the State of Texas;” Order at 2.

The 315" District Court had both personal and subject matter jurisdiction to declare her rights.
“2) That this District Court of the State of Texas has subject matter jurisdiction to enter
Declaratory Judgments to declare rights, status, and other legal relations regarding
those persons over whom this court has personal jurisdiction pursuant to the Texas
Uniform Declaratory Judgments Act, Chapter 37 of the Texas Civil Practice and
Remedies Code;

3) That this court has personal jurisdiction over Rea pear

ly the subject of this suit, as she resides within the geographical boundaries of
the State of Texas;

Page 9 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 111 of 125

VIA UPS OVERNIGHT MAIL

4) That venue in Harris County is proper in this cause as a 2

, the subject of this suit, resides within the geographical
boundaries of Harris County, Texas;

5) That this court is a juvenile court, a court located in the United States having
jurisdiction under the State law to make judicial determinations about the custody and
care of juveniles,” Jd.

And finally, as reiterated from above, under Tex. R. Civ. P. 299a, the Order includes the
specific requirements needed to apply for SIJS. The specific findings are in fact made
throughout the record (and newly submitted record), or totality of the case filings.

a: Order identified the parent (both parents) that abused, abandoned, or neglected her:
“8) The Court further finds that the
has been abused, abandoned, and neglected. Based on evidence presented at the
hearing on this case, the Court specifically finds pursuant to TEx. FAM. CODE §§
151.102(1), 251.001(1), (4): ‘

2. EE w 2 abused and neglected by her
mother, EE, whose boyficnd
RR sexuclly abused i 2nd who

did not protect iit) trom such abuse after

learning about it.

, ED was abandoned and neglected by
her father, EEE, who has not financially or
emotionally supported ita since birth.

9) Based on the above findings, the Court further that the Petitioner, Las)

PEE, cannot reunify with her mother, [I
PEE Because she abused and neglected

10) Based on the above findings, the Court further finds that Petitioner,

PE cannot reunify with her father, [i
[fe ae oe because he abandoned and neglected

10) Based on the above findings, the Court further finds that it is not in ee

Sa eae best interest to be returned to her country of last
habitual residence, Honduras, because she was abused, neglected and abandoned by her

parents in that country and has no one to protect her and care for her in Honduras.” Jd.
at 2-3.

USCIS maintains that it “[rJelies on the expertise of the juvenile court in making child welfare
decisions and does not reweigh the evidence” yet they question the judicial right of Judge
Angela Ellis to preside over a child welfare case. Despite proof in the record stating that the
District Court of the State of Texas had accepted both personal and subject matter jurisdiction
in entering a declaratory judgment in declaring praia. rights to prevent her future harm,

Page 10 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 112 of 125

VIA UPS | OVERNIGHT MAIL

USCIS questions the court’s authority to bestow rights in a child’s welfare, as guaranteed by
the Texas Constitution. See § 24.601 of the Texas Government Code. This runs afoul of the
Tenth Amendment of the U.S. Constitution. “The powers not delegated to the United States by
the Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to
the people.” See U.S. Const. amend. X.

Even the USCIS Ombudsman’s office questions USCIS tactics to request additional evidence
‘to support the factual findings of the juvenile court. The USCIS Ombudsman’s office has
stated that requesting additional documents from state court files have “adverse impacts” on
juvenile petitioners and legal service providers. See, Citizenship and Immigration Services
Ombudsman Recommendation, “Ensuring Process Efficiency and Legal Sufficiency in Special
Immigrant Juvenile Adjudication,” (December 11, 2015) at 5-6.

As discussed in the Ombudsman’s 2014 and 2015 Annual Reports to Congress,
burdensome RFEs in particular reflect “overly expansive search[es] for records
supporting the factual findings of State courts, including full court transcripts, and, in
some cases, any and all evidence submitted in the underlying proceedings.” While
these RFEs rarely lead to denials, they do have an adverse impact on juvenile
petitioners and their representatives who must obtain and release potentially protected
information. They also have an adverse impact on legal service providers who must
expend limited resources to respond to such inquiries, which impedes the provision of
pro bono legal services to others, especially to children. Jd.

Moreover, this NOID is inconsistent with the statutory scheme of the law and USCIS’ own
training manuals. “[T]he adjudicator generally should not second-guess the court rulings or
question whether the court’s order was properly issued. Orders that include or are
supplemented by specific findings of fact as to the above-listed rulings will usually be
sufficient to establish eligibility for consent. Such findings need not be overly detailed, but
must reflect that the juvenile court made an informed decision. See, USCIS Memorandum,
William R. Yates, “Regarding Field Guidance on Special Immigrant Juvenile Status Petitions,
Memorandum #3,” HQADN 70/23 (May 27, 2004), at 4-5.

i: September 06, 2016, final order for declaratory judgement unequivocally includes
specific details and findings of fact that reflect the 315th District Court of Harris County
properly exercised its jurisdiction, and made an informed decision in all of its required
findings. See, Order at 2-3.

This request is overly burdensome, intrusive, and some of the requested documents are
impossible to retrieve, given the protected nature of the Harris County juvenile courts. It also
runs afoul on the intent of the law, including USCIS’ own policies.

On its face alone, a: 1-360 application and the Supporting Documents establish a clear
and viable SIJS claim. Without waiving the stated objections from above or any future appeal,
I have enclosed additional documents that further substantiate my client’s SIJS eligibility:

e Exhibit 1: Certified copy of ’s Original Petition for Declaratory Judgment;
e Exhibit 2: Certified copy of ’s supporting affidavit; and
e Exhibit 3: Full Court Transcript of the September 06, 2016 Hearing.

Page 11 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 113 of 125

VIA UPS OVERNIGHT MAIL

I appreciate your timely and urgent assistance in processing and adjudicating this matter
expeditiously. Please contact me at 713-496-0100, or JavierD@Tahirih.org if there is any
additional information or documentation that you need in order to process this application.

Sincerely,

Javier Arturo Dominguez
Children’s Attorney
Tahirih Justice Center

1717 St. James Place, Suite 450 | Houston, TX 77056
P: 713-496-0100 | F: 713-481-1793

Page 12 of 12
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 114 of 125

Redacted
Exhibit 9
Case 1:20-cv-02521-JDB

JUL 27 2018

Date:

Houston, TX 77083

Document 3 Filed 09/08/20 Page 115 of 125

U.S. Department of Homeland Security
U.S, Citizenship and Immigration Services
S10 Gears Road. Suite 100

Houston. 1X 77067

(TAR Taps, Siete -
ENA U.S. Citizenship
ay: and Immigration
“Ore Services

NOTICE OF DENIAL

MSC a

FORM I-360, SPECIAL IMMIGRANT JUVENILE

Thank you for submitting Form 1-360, Petition for Special Immigrant, to U.S. Citizenship and
Immigration Services (USCIS) on September 12, 2016, in accordance with Section 101(a)(27)) the
Immigration and Nationality Act (INA or Act), as amended.

After a thorough review of your petition and the evidence of record, unfortunately, we must inform you
that USCIS is denying your petition for the following reason(s).

Applicable Law

Section 203(b)(4) of the Act allocates immigrant visas to qualified special immigrant juveniles as

described in Section 101(a)(27)\(J) of the Act.

immigrant juvenile as:

Section 101(a)(27)(J) of the Act defines a special

an immigrant who is present in the United States-

(i)
(1)
(iii)
(I)
dn

who has been declared dependent on a juvenile court located in the United States or
whom such a court has legally committed to, or placed under the custody of, an
agency or department of a State, or an individual or entity appointed by a State or
juvenile court located in the United States, and whose reunification with | or both of
the immigrant’s parents is not viable due to abuse, neglect, abandonment, or a similar
basis found under State law;
for whom it has been determined in administrative or judicial proceedings that it
would not be in the alien’s best interest to be returned to the alien’s or parent's
previous country of nationality or country of last habitual residence; and
in whose case the Secretary of Homeland Security consents to the grant of special
immigrant juvenile status, except that-
no juvenile court has jurisdiction to determine the custody status or placement of
an alien in the custody of the Secretary of Health and Human Services unless the
Secretary of Health and Human Services specifically consents to such
jurisdiction; and
no natural parent or prior adoptive parent of any alien provided special immigrant
status under this subparagraph shall thereafter, by virtue of such parentage, be
accorded any right, privilege, or status under this chapter[.}
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 116 of 125

When examining the documentation that Supports a petition for special immigrant juvenile, it is
incumbent upon USCIS to determine that several conditions exist before the petition may be approved.
Section 204.11(c) of Title 8, Code of Federal Regulations (CFR), relevantly states an alien is eligible for
classification as a special immigrant under Section 101(a)(27)(J) of the INA if the alien:

1) Is under twenty-one years of age;

2) Is unmarried;

3) Has been declared dependent upon a juvenile court located in the United States in
accordance with state law governing such declarations of dependency, while the alien was in
the United States and under the jurisdiction of the court: and

4) Has been the subject of judicial proceedings or administrative proceedings authorized or
recognized by the juvenile court in which it has been determined that it would not be in the
alien’s best interest to be returned to the country of nationality or last habitual residence of
the beneficiary or his or her parent or parents, while the alien was in the United States and
under the jurisdiction of the court.

Under the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVYPRA 2008)
effective March 23, 2009, the petitioner must demonstrate that it would not be in the alien’s best interest to be
returned to the alien’s or parent’s country of nationality or last habitual residence and a juvenile court must
find that reunification with one or both parents is not viable due to abuse, neglect, abandonment, or a similar
basis found under State law.

Section 101(a)(27)(J)(iti) of the Act requires the Secretary of Homeland Security, through a U.S.
Citizenship and Immigration Services Field Office Director, to consent to the grant of special immigrant
juvenile (“S1J”) status. This consent determination is an acknowledgement that the request for SIJ
classification is bona fide, meaning that neither the juvenile court order nor the best interest determination
was “sought primarily for the purpose of obtaining the status of an alien lawfully admitted for permanent
tesidence, rather than for the purpose of obtaining relief from abuse or neglect.” H.R. Rep. No. 105-405,
at.130 (Nov. 13, 1997).

The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) amended
the special immigrant juvenile (SIJ) definition by expanding the group of aliens eligible for SIJ
classification to include aliens who have been placed under the custody of “an individual or entity
appointed by a State or juvenile court.” See TVPRA section 235(d)(IMA); Trafficking Victims Protection.
Reauthorization Aci of 2008: Special Immigrant Juvenile Status Provisions Memo! at 2 (hereinafter
“TVPRA - SIJ Provisions Memo”). Second, the TVPRA removed the need for a juvenile court to deem a
Juvenile eligible for long-term foster care due to abuse, neglect, or abandonment, and replaced it with a
requirement that the juvenile court find that reunification with one or both parents is not viable due to
abuse, neglect, abandonment, or a similar basis found under state law. See TVPRA section 235(d)(I)(A);
TVPRA - SIJ Provisions Memo at 2. Third, the TVPRA provides age-out protection to SIJ petitioners so
that after December 23, 2008, a petition for SIJ status may not be denied based on age “if the alien was a
child on the date on which the alien applied for such status.” TVPRA section 235(d)(6); TVPRA ~ SL
Provisions Memo at 2-3. USCIS interprets the use of the term “child in the TVPRA to refer to “an
unmarried person under 21 years of age.” 7VPRA - SIJ Provisions Memo at 3. Fourth, the TVPRA
requires USCIS to adjudicate SIJ petitions within 180 days of filmg. See TVPRA section 235(d)(2);
TVPRA - SIJ Provisions Memo at 4.

 

" hup:/www.uscis.gov/sites/default/files/USCIS/Laws/Memoranda/Static Files Memoranda‘2009-TVPRA SU_pdf.
2
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 117 of 125

Additionally, the TVPRA modified the two forms of consent: express consent and specific consent,
required for SIJ petitions. First, instead of “expressly consent[ing} to the dependency order serving as a
precondition to the grant of special immigrant juvenile status,” the new definition requires the Secretary
of Homeland Security, through the USCIS District Director, to “consent{] to the grant of special
immigrant juvenile status.” TVPRA section 235(d)(1)(B); TVPRA - SU Provisions Memo at 3. This
consent determination “is an acknowledgement that the request for SIJ classification is bona fide,”
meaning “that the SIJ benefit was not ‘sought primarily for the purpose of obtaining the status of an alien
lawfully admitted for permanent residence, rather than for the purpose of obtaining relief from abuse or
neglect or abandonment." See TVPRA - SI Provisions Memo at 3 (quoting H.R. Rep. No. 105-405 at
130 (1997)); Memorandum from William R. Yates, Assoc. Dir. for Operations, USCIS, to Reg. Dirs. &
Dist. Dirs., Memorandum #3 - Field Guidance on Special Immigrant Juvenile Status Petitions (May 27,
2004) at 2 (quoting same legislative history). “An approval of an SIJ petition itself shall be evidence of
the Secretary’s consent.” 7VPM - SL Provisions Memo at 3. Second, the TVPRA transferred the
“specific consent” function, which applies to juveniles in federal custody, from the Secretary of
Homeland Security, as previously delegated to U.S. Immigration and Customs Enforcement, to the
Secretary of Health and Human Services (HHS), if the juvenile is in HHS custody. Jd. USCIS requires
the factual basis for the court’s findings so it may fulfill its required consent function. Juvenile court
orders that include or are supplemented by specific findings of fact as to its SUJ findings will generally be
sufficient to establish eligibility for consent. Although a juvenile court’s findings need not be overly
detailed, they must reflect that the juvenile court made an informed decision. Jd.

The petitioner has the burden of establishing that he or she is eligible for the requested benefit at the time
of filing the benefit request. “Each benefit request must be properly completed and filed with all initial
evidence required by applicable regulations and other USCIS instructions.” 8 C.F.R. § 103.2(b)(1). The
petitioner bears the burden of proof to establish his or her eligibility by a preponderance of the evidence.
Section 291 of the Act; Matter of Chawathe, 25 1&N Dec. 369, 375 (AAO 2010).

Special Immigrant Juvenile status requires that the alien be under twenty-one (21) years of age at the time
of filing. 8 C.P.R. § 204.11(c)(1). The Form I-360 Instructions require the petitioner to submit a “[c]opy
of the juvenile’s birth certificate or other evidence of his or her age.” The petitioner’s age is
determinative of the state court’s jurisdiction and for eligibility to file the Special Immigrant Juvenile
petition. Any document in a foreign language must be submitted along with a certified English
translation. The translator must certify that he/she is competent to perform the translation and that the
translation is accurate. 8 C.F.R. § 103.2(b)(3). The Form 1-360 Instructions also require the petitioner to
submit “[cJopies of the court or administrative document(s) upon which the claim to eligibility is based.”

On October 26, 2016, USCIS issued a Policy Manual section on Special Immigrant Juvenile petitions.
The Policy Manual Volume 6, Part J, Chapter 2, Section D provides guidance:

To be eligible for SIJ classification, a juvenile court in the United States must have issued [an]
order (or orders) with the following findings:

¢ Dependency or Custody — Declares the petitioner dependent on the court, or legally
cominits or places the petitioner under the custody of either a state agency or department,
or a person or entity appointed by a state or juvenile court;

 

* hutp.www.useis, 2ovsites/default/files/USCIS/Laws/Memoranda/Static Files Memoranda‘Archives%201998-
2008/2004/sij_memo_052704 pdf.
” Available online at: https:/www.uscis.vov/policymanual/HTML/PolieyManual-Volume6-Partl html,

3
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 118 of 125

e Parental Reunification — Declares, under the state child welfare law, that the petitioner
cannot reunify with one or both of the petitioner’s parents prior to aging out of the

juvenile court’s jurisdiction due to abuse, neglect, abandonment, or a similar basis under
state law; and

° Best Interests - Finds that it would not be in the petitioner’s best interest to be retumed
(to a placement) in the petitioner’s, or his or her parent’s, country of nationality or last
habitual residence.”

The Policy Manual Volume 6, Part J, Chapter 3, Section A.2 provides guidance on a court’s required
findings:

The juvenile court order (or orders) must provide the required findings regarding dependency or
custody, parental reunification, and best interests. These findings may be made in a single
Juvenile court order or in separate juvenile court orders. The order (or orders) should use
language establishing that the specific findings (conclusions of law) were made under state law.
The order (or orders) should not just mirror or cite to immigration law and regulations. The
juvenile court order may use different legal terms than those found in the INA as long as the
findings have the same meaning as-the requirements for SIJ classification.

There is nothing in USCIS guidance that should be construed as instructing juvenile courts on
how to apply their own state law. Juvenile courts should follow their state laws on issues such as
when to exercise their authority, evidentiary standards, and due process.

The language of the order may vary based on individual state child welfare law. If a juvenile
court order makes the findings based upon a state law similar to abuse, neglect, or abandonment,
the petitioner must establish that the nature and elements of the state law are indeed similar to the
nature and elements of laws on abuse, neglect, or abandonment. Petitioners are encouraged to
submit the juvenile court’s findings of how the basis is similar to abuse, neglect, or abandonment
and copies of the relevant laws.

Pertinent Facts

The record of proceedings before USCIS indicates that you were born on . in San
Francisco de Becerra, Olancho, Honduras, to and

} You entered the United States without admission or parole on or about September 5,
2015. During initial processing, you informed the U.S. Customs and Border Protection (CBP) officers
that you came to the U.S. to seek education and to live with your aunt, and that your aunt
had made travel arrangements for you. On September 6, 2015, CBP issued a Notice to Appear (NTA)

placing you in removal proceedings. You were released from HHS custody to an unrelated sponsor, a
family ‘ven on January 29, 2016.The removal proceedings are ongoing.
On September 12, 2016, you, through your counsel Chloe Louise Walker, filed a Petition for Special
Immigrant Juvenile, Form 1-360. The documents submitted in support of the petition included:

¢ A copy of your Honduras birth certificate with certified English translation; and

 

* Available online at: hitps://wwwuscis.sov/policvmanual/H TML/PolicvyManual-Volume6-PartJ-Chapter2.html#S-
D.

3 Available online at: https://www_.uscis.gov/policymanual/HTM L./PolicvManual-Volume6-Part]-Chapter3.htmlgS-
A.

4
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 119 of 125

A certified copy of a “Declaratory Judgment,” issued on September 6, 2016, by the 315" District
Court of Harris County, Texas, in Cause No. . .

In the September 6, 2016, Declaratory Judgment, the court relevantly ordered and found that:

The petitioner is entitled to a finding of her best interests in order to prevent further harm to her.
“This District Court of the State of Texas has subject matter jurisdiction to enter Declaratory
Judgments to declare rights, status, and other legal relations regarding those persons over whom
this court has personal jurisdiction pursuant to the Texas Uniform Declaratory Judgments Act,
Chapter 37 of the Texas Civil Practice and Remedies Code.”

“This court is ajuvenile court, a court located in the United States having jurisdiction under the
State law to make judicial determinations about the custody and care of juveniles”

“(T]he child, , ts dependent on this juvenile court in
accordance with the laws of the State of Texas while she is residing in the State of Texas.”

The child has been abused, abandoned, and neglected.

“{T]he child’s reunification with one or both parents is not viable due to abuse, neglect, or
abandonment or a similar basis found under Texas Family Code § 151 .102(1), 153.005(c)(2) and
Tex. Fam. Code § 261.001(1), (4).

“[I]t is not in the child’s best interest to be returned to her country of last habitual residence,
Honduras, because she was abused, neglected and abandoned by her parents in that country and
has no one to protect her and care for her in Honduras.”

USCIS notes that your attommey prepared the Declaratory Judgment signed by the court.

On November 9, 2016, you appeared with your counsel for an interview to determine eligibility for your
Special Immigrant Juvenile petition. You were placed under oath. During the interview with a USCIS
Officer, you testified that the information on your Form 1-360, along with any amendments made during
the interview, and supporting documents were true and correct.

On May 23, 2018, USCIS issued a Notice of Intent to Deny (NOID) identifying that the state court order
failed to provide evidence that demonstrates the state court had a reasonable factual basis for its findings.

The NOID requested documentation such as:

the petition seeking the order, with all supporting documentation;

any proof of notification to the relevant party/ies of the court case;

any affidavits or reports supporting the district court’s factual findings;
any motions filed with the state district court;

full transcripts of any court hearings;

any other orders by the state district court;

a complete docket sheet; and/or

any other documentation showing eligibility.

USCIS allowed 30 days (plus 3 days for mailing) to respond to the NOID. On June 22, 2018, USCIS
received a response with the following documents:
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 120 of 125

e acopy of the NOID;

¢ aJune 21,2018 cover letter from the petitioner’s attorney, Javier Arturo Dominguez;

¢ acopy of the Petition for Declaratory Judgment filed May. 25, 2016;

* acopy of the petitioner’s affidavit in support of the petition for declaratory judgment; and
* acopy of court transcripts.

Analysis
A. USCIS’s Consent is Not Warranted.
The Policy Manual Volume 6, Part J, Chapter 2, Section D.5 explains USCIS’s consent function:

The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA
2008) simplified but did not remove the Department of Homeland Security (DHS) consent
requirement. In order to consent, USCIS must review the juvenile court order to conclude that the
request for SIJ classification is bona fide, which means that the juvenile court order was sought to
obtain relief from abuse, neglect, abandonment, or a similar basis under state law, and not
primarily or solely to obtain an immigration benefit. The court ordered dependency or custodial
placement of the child is the relief being sought from the juvenile court, and the factual basis of
each of the required findings is evidence that the request for SJ classification is bona fide.

USCIS relies on the expertise of the juvenile court in making child welfare decisions and does not
reweigh the evidence to determine if the child was subjected to abuse, neglect, abandonment, or a
similar basis under state law. In order to exercise the statutorily mandated DHS consent function,
USCIS requires that the juvenile court order or other supporting evidence contain or provide a
reasonable factual basis for each of the findings necessary for classification as a SU. The
evidence needed does not have to be overly detailed, but must confirm that the juvenile court
made an informed decision in order to be considered “reasonable.” USCIS generally consents to
the grant of SiJ classification when the order includes or is supplemented by a reasonable factual
basis for all of the required findings.

USCIS recognizes that there may be some immigration motive for seeking the juvenile court
order. For example, the court may make findings in separate hearings and the petitioner may
request an order that compiles the findings of several orders into one order to establish eligibility
for SJJ classification. A special order issued to help clarify the findings that were made so that
USCIS can determine the petitioner’s eligibility for SIJ classification does not mean that the order
is not bona fide.®

No Qualifying Dependency Declaration or Placement of Custody in the September 6, 2016 Order.

The district court's Declaratory Judgment does not contain a qualifying declaration of juvenile
dependency or placement of child custody. A Special Immigrant Juvenile (SIJ) must be declared
dependent upon a juvenile court, or the juvenile court must have legally committed the SI to, or
placed the SIJ under the custody of a state agency or department, or of an individual or entity
appointed by a state or juvenile court. Section 101(a)(27)Q)G) of the INA. See also 8 C.F.R. §
204.11(c)(3); 6 USCIS Policy Manual, J.2(D), https:/Avww.uscis.gov/polievmanual. A juvenile

 

° Available online at: hittps:/\www.uscis.cov/policymanual/H TML/PolievManual-Valuine6-PartJ-Chapter? btinl#s-
D.
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 121 of 125

™

Court’s dependency declaration or child-custody placement must be made in accordance with state
law governing such determinations. 8 C.F.R. §204.11(c)(3) 6 USCIS Policy Manual, supra, at
J.2(D)(4). The juvenile court should use language establishing that the determination was made
under state law and the order should not simply mirror or cite to immigration law and regulations. Ja.
At J.3(A)(2). Here, the district court’s Declaratory Judgment briefly states that the petitioner is
dependent on the juvenile court in accordance with the laws of the State of Texas but the order does
not specifically reference any state law on juvenile dependency under which the district court’s
determination was made.

In the NOID response the attorney of record argues the NOID is inconsistent with the statutory scheme of
the law and USCIS’ own training manuals. The attorney of record further argues the adjudicator generally
should not second-guess the court rulings or question whether the court’s order was properly issued. The
attorney also argues the petition and supporting documents establish a clear and viable SUS claim.

However, the September 6, 2016 Declaratory Judgment does not contain any custody placement.
Consequently, the September 6, 2016 Declaratory Judgment lacks a qualifying juvenile dependency
declaration or child custody placement, as section 101(a)(27)(J)(i) of the Act requires. See Matter of J-J-
R-, ID#28295 (AAO June 12, 2017).

Moreover, although provided with ‘an opportunity to provide evidence of the reasonable factual basis
relied upon by the court in making its qualifying declaration of juvenile dependency, the evidence you
submitted was insufficient.

While the Declaratory Judgment makes some factual assertions, very little objective evidence was
submitted or referenced in the August 10, 2016 Order of Declaratory and Judgment Findings. An
attorney's unsworn statements are not evidence. Laidlaw Waste Sys. (Dallas), Inc. v. City of Wilmer, 904
S.W.2d 656, 660 (Tex. 1995), citing Hidalgo v. Surety Sav. & Loan Ass’n, 462 S.W.2d 540, 545 (Tex.
1971) (“Generally, pleadings are not competent evidence, even if sworn or verified.”); Chamberlain v.
Cherry, 818 S.W.2d 201, 208 (Tex.App—Amarillo 1991, orig. proceeding) (“Pleadings, motions and
arguments of counsel are not evidence.”).

In these proceedings, the petitioner bears the burden of proof to establish his eligibility by a
preponderance of the evidence. Section 291 of the Act; Matter of Otiende, 26 1&N Dec. 127, 128 (BIA
2013); Matter of Chawathe, 25 I&N Dec. 369, 375 (AAO 2010).

The present record does not warrant consent to a grant of Special Immigrant Juvenile classification in this
case, as required by Section 101(a)(27)(J)(iii) of the Act. Therefore, USCIS denies your Special Immigrant
Juvenile petition.

If you disagree with this decision, you may appeal to the Administrative Appeals Office (AAO) by filing
a Notice of Appeal or Motion (Form I-290B) within 30 calendar days from the date of this letter, 33
calendar days if this letter is mailed. Alternatively, you may use Form [-290B to submit a motion to
reopen or reconsider. For the latest information on filing location, fee, and other requirements, please
review the Form I-290B instructions at http://www.uscis.gov/forms, call our National Customer Service
Center at 1-800-375-5283, or visit your local USCIS office. If USCIS does not receive a properly filed
appeal or motion, this decision will become final.

 
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 122 of 125

This decision does not prevent you from filing any petition or application in the future.

Sincerely,

a
Mark Siegl
Field Office Director

cc: Attorney Javier Arturo Dominguez
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 123 of 125

Exhibit 10
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 124 of 125

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JANE DOE,
Plaintiff,
V.

Civil Action No.

CHAD F. WOLF, in his official capacity as
Acting Secretary, U.S. Department of
Homeland Security,

SECURITY,

KENNETH T. CUCCINELL]I, in his official
capacity as Acting Director, U.S. Citizenship &
Immigration Services,

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

)
)
)
)
)
)
)
)
)
)
U.S. DEPARTMENT OF HOMELAND
)
)
)
)
)
)
)
)
Defendants.
)
)

 

DECLARATION OF RICHARD CALDARONE

I, Richard Caldarone, declare:

1. I am Litigation Counsel with the Tahirih Justice Center, and co-counsel to
Plaintiff.
a In my capacity as Litigation Counsel working in the Tahirih Justice Center’s

national office, I coordinate and manage Tahirih’s litigation efforts in federal courts throughout

the country.

3, Tam unaware of any case prior to 2016 in which the U.S. Citizenship and

Immigration Services (“USCIS”) rejected a Petition for Special Immigrant Juvenile (“SIJ’’)
Case 1:20-cv-02521-JDB Document 3 Filed 09/08/20 Page 125 of 125

status on the basis that the predicate state juvenile court dependency declaration did not cite or
reference a specific state child welfare statute—that is, on the basis of the purported technical
defect that the agency has invoked in Plaintiff's case.

4, To the contrary, I am aware of several (unpublished) cases—all predating the
denial in this case—in which USCIS granted SIJ status where the predicate state order was
materially identical to the predicate order in Plaintiff's case. I stand ready to provide redacted
copies of such predicate orders, subject to an appropriate protective order.

5. I am unaware of any case prior to 2016 in which the USCIS rejected a Petition for
SJJ status as “not bona fide” on the basis that the state juvenile court referenced SJJ status at the
underlying dependency proceedings, or any USCIS policy prior to 2016 that prohibited such
references to SIJ status by state juvenile courts in making dependency determinations—that is,
on the basis that the agency has invoked in finding Plaintiffs Petition “not bona fide” in this
case.

6. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct, and that this declaration was executed in Bethesda, MD on August

Lf

Richard Caldarone

19, 2020.
